DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Scope
	Claims 1-2, 4-5, 7-8, 10-26, 28-49, 52-60 are pending. Claims 59-60 are newly added and claims 1, 5, 12, 14, 47, and 49 were amended in the Reply filed 6/15/2022.  Claims 4, 8, 10-26, 28-46, 57, and 60 are withdraw because they do not read upon the non-elected species of Compound 3.  Claims 1-2,5, 7, 47-49, 52-56, and 58-59 are presently considered. 

Examiner Interview
Applicant contacted the Examiner on 8/15/2022 and identified that the Compound 3 read upon claims that had been withdrawn in the Final mailed 8/10/2022.  Upon review, Examiner identified the error and agreed with the Applicant.  Finality of the previous action has therefore been withdrawn as noted below.

Finality Withdrawn
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
The action mailed 8/10/2022 inadvertently identified Compound 3 as having a substitution of Trp1 with 2-naphthylmethyl (“2Naph”) consistent with Compound 3 of Example 3 of the original disclosure and the CAS database for Example 3 rather than 1-naphthylmethyl (“1Naph”) as shown at Claim 47.  This led to the improper withdrawal of claims reading upon Compound 3.  The instant action addresses this issue and addresses all claims reading upon Compound 3.

Election/Restrictions
Applicant’s original election without traverse of Compound 7 in the reply filed on 9/10/2020 was previously acknowledged, Compound 7 was deemed free of the prior art, and Examination proceeded to Compound 1 by MPEP § 803.02(III), which was also deemed free of the prior art.  
As a courtesy to the Applicant, Examiner has examined the subgenera set forth at instant claims 43-46 and 58, which was subsequently deemed free of the prior art.  These claims have been objected to below. 
Per § 803.02(III), Examination previously proceeded to the non-elected species of Compound 3 which was previously deemed anticipated and/or obvious in view of WO03/014147 A1 (Jung et al.; Feb. 20, 2003; cited in previous action) and US2003/0224475 A1 (Dec. 4, 2003; cited in previous action). The non-elected species of claim 3 is understood to currently read upon claims 1-2,5, 7, 47-49, 52-56, and 59.
Compound 3 has been searched and examined again. Following search and examination, the non-elected species of Compound 3 was again deemed obvious.
Accordingly, per MPEP § 803.02(III), claims directed to other non-elected species besides Compound 3 are presently withdrawn.
Claims 4, 8, 10-26, 28-46, 57, and 60 are now withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/10/2020.
Per MPEP § 803.02(III)(A), unless otherwise explicitly identified, examination has not been extended to non-elected species at this time (Examiner notes that the claimed genus is vast, and the prior art regarding daptomycin alone dates back to the early 1980’s).  However, during search and examination of the non-elected species identified above, art pertinent to additional non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time, the incidentally discovered art has been placed on record below as a courtesy to the Applicant and to facilitate compact prosecution
Claims 1-2,5, 7, 47-49, 52-56, and 58-59 are presently examined.

Claim Interpretation and Examiner Notes
The claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV)).
The pending claims read upon a vast and highly varied genus of cyclic lipopeptides.  The claim scope is not limited to Daptomycin variants, but reads upon daptomycin variants.  Specifically, the pending claims are reasonably inferred to encompass Daptomycin analogues/derivatives differing from daptomycin at the Trp1 position.  Daptomycin (a.k.a., LY146032, CAS NO. 103060-53-3; see also A21978C1-31) is a cyclic peptide having the following structure: 

    PNG
    media_image1.png
    401
    292
    media_image1.png
    Greyscale

An artisan would appreciate the existence of historical artifacts in the structure of daptomycin as explained by Baltz et al.2 (see, e.g., Baltz2005 at 719 at § 2.1 at col I-II, explaining that prior to circa 2005, it was unknown that daptomycin comprised “a third D-amino acid residue, D-Asn” at position 2).  Accordingly, one of ordinary skill in the art, after circa 2005 but prior to the time of the invention, would have readily appreciated that previous references to “daptomycin” in the prior art mistakenly identified Asn2 as L-Asn rather than D-Asn (see id), but that “daptomycin” actually comprised a D-Asn2 (see id).
The non-elected species of Compound 3, presently under examination, is understood to have the following structure:

    PNG
    media_image2.png
    261
    515
    media_image2.png
    Greyscale

The non-elected species is understood as follows: It is a daptomycin analogue that comprises a substitution of Trp1 with the unsubstituted polyaralkyl of 1-naphthylmethyl (“1Naph”), which is understood to correspond to CAS No: 2137485-76-6 (with three D-amino acids, namely Asn2, Ala8, and Ser11), wherein the carbon atom to which R2 is bonded has a D-stereochemistry (e.g., D-Asn2).  
	Daptomycin is understood to possess an R1-R12 corresponding to the genus of original claim 1, wherein each of R1-R12 is “a side chain of any natural or unnatural amino acid”.  Specifically, R1 is the side chain of Tryptophan, R2 is the side chain of D-asparagine, R3 is the side chain of aspartate, R4 is the side chain of glycine (note: Thr at position 4 of Daptomycin is not identified as an “R” group at instant Formula (IV), so R4 corresponds to position 5 of the structure above), R5 is the side chain of Ornithine, R6 is the side chain of aspartate, R7 is the side chain of D-Alanine, R8 is the side chain of aspartate, R9 is the side chain of glycine, R10 is the side chain of D-Serine, R11 is the side chain of methyl glutamic acid, and R12 is the side chain of kynurenine.  Accordingly, Daptomycin is identical to instant Compound 3 except with respect to position R1 (i.e., Trp1 is substituted with 1Naph).
	Amended claim 1 and newly added claim 59 recite the proviso 
R1 is substituted polyaralkyl or unsubstituted polyaralkyl, with the proviso that the unsubstituted polyaralkyl is not 2-naphthylmethyl, wherein the carbon atom to which R2 is bonded has a D-stereocenter;
Accordingly, the proviso of claim 1(iv)(b) is understood to exclude the species wherein R1 is not “2-naphthylmethyl, wherein the carbon atom to which R2 is bonded has a D-stereocenter”.  However, the species wherein R1 is 2-naphthylmethyl, wherein the carbon atom to which R2 is bonded has an L-stereocenter, is still encompassed by the pending claim scope.
	Additional claim interpretations were set forth in the Action mailed 12/16/2021 at pages 4-9, and remain pertinent to the instant Examination.  Accordingly, those interpretations are incorporated herein where relevant.
A “polyaralkyl” refers to a polyaryl “that is attached an alkyl group” (see, e.g., Spec. filed 12/14/2018 at page 25 at lines 4-6).
“Polyheteroaralkyl” was previously at issue and interpreted in the previous action mailed on 5/7/2021, and that discussion is incorporated into the instant action. 
	Additional claim interpretations are provided below.


Continuation-In-Part - Not Entitled To Benefit of Earlier Filing Date
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as explained below.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
Here, the identification of the instant application as a continuation-in-part under 35 U.S.C. 120 is acknowledged.  However, per the guidance of MPEP § 2133.01, it is understood that when an applicant files a continuation-in-part application, none of whose claims are supported by the parent application under 35 U.S.C. 112(a), the effective filing date is the filing date of the child CIP (see, e.g., Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 104 USPQ2d 1641 (Fed. Cir. 2012)).
In the present case, the disclosure of the prior-filed application, Application No. 15/093,950 (filed 4/8/2016), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The MPEP states that "[w]hile there is no in haec verba requirment, . . . . claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP § 2163.
Lack of Express Support
Claims 1 and 47 is representative of the pending claim scope, but do not literally appear in Application No. 15/093,950.  For example, Compound 7 as encompassed by instant claims 1 and 47 does not literally appear in App’950.  Accordingly, the pending claims are not literally supported by the prior art.
Lack of Implicit or Inherent Support
Therefore, in the absence of literal support for the pending claim scope, the relevant issue is whether or not App’950 provided inherent or implicit support commensurate in scope with the pending claims.  Instant Compound 7 is not inherently, implicitly, or expressly disclosed by App’950.  No synonymous or equivalent descriptions would reasonable direct an artisan to conclude App’950 described a compound which would require position R of Formula (I) or (II) of App’950 to be wholly modified in a manner sufficient to arrive at instant Compound 7 as presently claimed.
Conclusion
Accordingly, none of the instant claims are supported by the parent application under 35 U.S.C. 112(a), and therefore the effective filing date is the filing date of the child CIP (see, e.g., Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 104 USPQ2d 1641 (Fed. Cir. 2012)).
Accordingly, priority to Application No. 15/093,950 is denied for all claims, which have been accorded a priority date of 12/22/2016, which corresponds to the filing date of Provisional Application 62/438,138.


Withdrawn Claim Rejections
All previous claims have been withdrawn or revised as set forth below.


Claim Rejections
[Rejection 01]
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-2, 5, 7, 48-49, 52-56, and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and 59 are rejected because the preamble recites that the claimed compounds are directed to “cyclic lipopeptides”.  However, it is unclear if the preamble is intended to be a functional limitation upon the scope of “R” (i.e., the “lipid” moiety) or not.  The term “lipopeptide” is defined in the Specification to encompass “lipid-like moiet[ies]”(see, e.g., Spec. filed 12/14/2018 at 6 at lines 6-10), but the term “lipid-like” is undefined, and it is unclear what constitutes a “lipid-like moiety” or not (see id). This is pertinent because the “lipid” moiety “R” ostensibly reads upon and encompasses non-lipids, because “R” is defined as including “substituted aryl”, “substituted alkynyl”, etc., wherein “substituted” is defined in the Specification to include moieties that are not typically present in “lipids” (see, e.g., Spec. filed 12/14/2018 at 10 at lines 23 to page 11 at line 2, noting that “substituted” is defined as including silyl, azido, sulfonyl, etc. without limitation). Accordingly, the definition of the “R” moiety as set forth in the body of the claims does not appear to be limited to art-recognized lipids (e.g., “R” is not limited to glycerides, phospholipids, waxes, sterols, fat-soluble vitamins, prenol lipids, polyketides, saccharolipids, sphingolipids, glycerophospholipids, glycerolipids, or fatty acids). However, the preamble literally recites “lipopeptides”, which presumably requires the presence of a “lipid” (or an ill-defined “lipid-like” moiety). Therefore, the metes and bounds of the pending claims are unknown because it is unclear if the preamble functionally and structurally limits the claimed compounds to only compounds comprising a “lipid” or not (see, e.g., MPEP § 2111.02(I), § 2173).  Furthermore, if the preamble is structurally limiting, it is unclear what does or does not constitute a “lipopeptide” in view of the definition of the Specification because the definition in the Specification utilizes the ambiguous and undefined term “lipid-like” (see, e.g., Spec. filed 12/14/2018 at 6 at lines 6-10; MPEP § 2111.02(I), § 2173; see also MPEP § 2173.05(b)(III), noting that in this usage “-like” appears to be an indefinite approximation).  For purposes of applying prior art, the preamble is presumed to be non-limiting and encompass all possible structures satisfying the explicit structural limitations set forth in the body of the claims.
Claim 5 recites the statement 
...wherein R1 is substituted alkyl substituted with a substituted heteroaryl group or unsubstituted polyaralkyl,....
The wording is ambiguous, rendering the metes and bounds uncertain.  Specifically, it is unclear if the statement should be read as 
A. ...wherein R1 is (i) substituted alkyl substituted with a substituted heteroaryl group or (ii) unsubstituted polyaralkyl,....
or 
B. ...wherein R1 is substituted alkyl substituted with (i) a substituted heteroaryl group or (ii) unsubstituted polyaralkyl,....
The correct reading alters the metes and bounds of the claim scope, and one of skill in the art would not be apprised of what does or does not constitute infringement.  Therefore, claim 5 is rejected as indefinite.  For purposes of applying prior art, the claim has been deemed obvious and/or anticipated by art applicable under either reading.
Claim 56 recites the statement 
...wherein the enterococci is a vancomycin-susceptible or vancomycin-resistant strain of Enterococcus faecalis or Enterococcus faecium.
The wording is ambiguous, rendering the metes and bounds uncertain.  Specifically, it is unclear if the statement should be read as 
A. ...wherein the enterococci is (i) a vancomycin-susceptible or vancomycin-resistant strain of Enterococcus faecalis or (ii) Enterococcus faecium.
or 
B. ...wherein the enterococci is a vancomycin-susceptible or vancomycin-resistant strain of (i) Enterococcus faecalis or (ii) Enterococcus faecium.
The correct reading alters the metes and bounds of the claim scope, and one of skill in the art would not be apprised of what does or does not constitute infringement.  Therefore, claim 56 is rejected as indefinite. For purposes of applying prior art, the claim has been deemed obvious and/or anticipated by art applicable under either reading.
Claim 59 defines R6, R8, and R9 as aspartic acid, aspartic acid, and hydrogen, respectively at page 33; however, subsequently, R6, R8, and R9 are defined again differently as having “the side chain of any natural or unnatural amino acid”.  Accordingly, there is insufficient antecedent basis for this limitation in the claim.
Claim 59 recites the statement 
...R1 is substituted alkyl substituted with a substituted heteroaryl group, unsubstituted polyheteroaralkyl substituted alkyl substituted with an unsubstituted heteroaryl group, substituted polyaralkyl, unsubstituted polyaralkyl, substituted aralkyl, unsubstituted aralkyl, substituted polyheteroaryl, unsubstituted polyheteroaryl, substituted aryl, unsubstituted aryl, substituted heteroaryl, unsubstituted heteroaryl, substituted polyaryl, or unsubstituted polyaryl....
The wording is ambiguous, rendering the metes and bounds uncertain.  Specifically, it is unclear if the statement should be read as 
A. ...R1 is (i) substituted alkyl substituted with a substituted heteroaryl group, (ii) unsubstituted polyheteroaralkyl substituted alkyl substituted with an unsubstituted heteroaryl group, (iii) substituted polyaralkyl, (iv) unsubstituted polyaralkyl, (v) substituted aralkyl, (vi) unsubstituted aralkyl, (vii) substituted polyheteroaryl, (viii) unsubstituted polyheteroaryl, (ix) substituted aryl, (x) unsubstituted aryl, (xi) substituted heteroaryl, (xii) unsubstituted heteroaryl, (xiii) substituted polyaryl, or (xiv) unsubstituted polyaryl....
B. ...R1 is substituted alkyl substituted with a (i) substituted heteroaryl group, (ii) unsubstituted polyheteroaralkyl substituted alkyl substituted with an unsubstituted heteroaryl group, (iii) substituted polyaralkyl, (iv) unsubstituted polyaralkyl, (v) substituted aralkyl, (vi) unsubstituted aralkyl, (vii) substituted polyheteroaryl, (viii) unsubstituted polyheteroaryl, (ix) substituted aryl, (x) unsubstituted aryl, (xi) substituted heteroaryl, (xii) unsubstituted heteroaryl, (xiii) substituted polyaryl, or (xiv) unsubstituted polyaryl....
Or
C. ...R1 is (a) substituted alkyl substituted with a substituted heteroaryl group, (b) unsubstituted polyheteroaralkyl substituted alkyl substituted with an (i) unsubstituted heteroaryl group, (ii) substituted polyaralkyl, (iii) unsubstituted polyaralkyl, (iv) substituted aralkyl, (v) unsubstituted aralkyl, (vi) substituted polyheteroaryl, (vii) unsubstituted polyheteroaryl, (viii) substituted aryl, (ix) unsubstituted aryl, (x) substituted heteroaryl, (xi) unsubstituted heteroaryl, (xii) substituted polyaryl, or (c) unsubstituted polyaryl....
The correct reading alters the metes and bounds of the claim scope, and one of skill in the art would not be apprised of what does or does not constitute infringement.  Therefore, claim 59 is rejected as indefinite.  For purposes of applying prior art, the claim has been deemed obvious and/or anticipated by art applicable under all possible readings.
Claim 2, 5, 7, 48-49, 52-56, and 59 depend directly or indirectly from an indefinite base claim and fail to clarify the ambiguity identified in the base claim; therefore, these claims are also rejected as indefinite. 
Accordingly, claims 1-2, 5, 7, 48-49, 52-56, and 59 are rejected are rejected as indefinite.


[Rejection 02]
Improper Markush Grouping
Claims 1 and 59 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). 
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of claims 1 and 59 are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
As an initial matter, claim 59 has been rejected under 35 USC 112(b) above, as indefinite because it defines R6, R8, and R9 in two ways.  For purposes of the instant rejection, R6, R8, and R9 are given the broadest interpretation and are understood to be “the side chain of any natural or unnatural amino acid”.
Second, the Markush grouping is not proper because the alternatives are not all members of the same recognized physical or chemical class or the same art-recognized class, and are not known in the art to be functionally equivalent and have a common use.  Specifically, the genera at claims 1 and 59 are directed towards a vast and highly varied genus of “cyclic lipopeptides”.  These compounds do not require a particular structural limitation with respect to positions R, R1-R12, X, R’, or R”, and therefore the compounds do not pertain to the same recognized physical or chemical class or the same art-recognized class.  Furthermore, the compounds are reasonably understood not to be functionally equivalent and to not have a common use, because the prior art teaches that at least cyclic peptides having the required peptide backbone, but lacking a “DXDG” motif are inoperable for the purpose of antibacterial applications, and no other utility has been identified (see, e.g., Robbel et al., Daptomycin, a Bacterial Lipopeptide Synthesized by a Nonribosomal Machinery, J. of Biol. Chem., vol. 285(36):27501-27508 (Sept. 3, 2010); hereafter “Robbel”; cited in previous action; at Fig. 1 on 27502, 27505 at col I-II at bridging ¶, noting that “[d]isruption of the Ca2+-binding motif by a single substitution of Asp7 or Asp9 with Asn completely abolished bactericidal activity, confirming the importance of the acidic residues”; see also Baltz et al., Natural products to drugs: daptomycin and related lipopeptide antibiotics, Nat. Prod. Rep., vol. 22:717-741 (2005); hereafter “Baltz2005”; cited in previous action; at 730 at col I at § 6.7, passim, noting that daptomycin variants containing “replacement of Asp-7 or Asp-9” or “amidation of Asp-5 or Asp7” led to “abrogated antibacterial activity”).  Therefore, for at least daptomycin variants, a DXDG motif is required at a minimum to be “functionally equivalent” and to “have a common use”.  Here, the genera are not actually limited to daptomycin variants and also do not unambiguously require a DXDG motif.
Third, the Markush grouping fails to describes alternative chemical compounds, wherein the members of the Markush grouping may be considered to share a “single structural similarity” and also a common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.  As noted above, the alternatives do not share any known or art-recognized “common use”.  Furthermore, the alternatives do not share a “substantial structural feature”, because positions R, R1-R12, X, R’, or R” are all highly variable, and the only common structure (i.e., the peptide backbone) is insufficient to establish a “common use that flows from the [common structure]” as noted above, because the art teaches that such compounds must have a DXDG motif to exhibit activity (see, e.g., discussion in preceding paragraph regarding Robbel and Baltz2005).  Therefore, although the recited alternatives ostensibly share a “common” backbone, this does not constitute a “substantial structural feature” from which some “common use” flows.
Therefore, the Markush Grouping of claims 1 and 59 are rejected.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.


[Rejection 03]
Claim Rejections - 35 USC § 112(a), Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 7, 48-49, 52-56, and 59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the use of daptomycin variants possessing a “DXDG motif”, does not reasonably provide enablement for the use of any cyclic lipopeptide within the scope of Formula (I) lacking a “DXDG motif”.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Brief Summary of Issue
	The pending claims appear to encompass a significant number of inoperative embodiments, the specification does not clearly identify the operative embodiments, and undue experimentation would be involved in determining the operative embodiments.
Applicable Case Law
Per MPEP § 2164.08(b), although “[t]he presence of inoperative embodiments within the scope of a claim does not necessarily render a claim nonenabled”, it is well established that “claims reading on significant numbers of inoperative embodiments would render claims nonenabled when the specification does not clearly identify the operative embodiments and undue experimentation is involved in determining those that are operative” (see, e.g., MPEP § MPEP § 2164.08(b)).  The standard is whether a skilled person could determine which embodiments that were conceived, but not yet made, would be inoperative or operative with expenditure of no more effort than is normally required in the art” (see also, Atlas Powder Co. v. E.I. du Pont de Nemours & Co., 750 F.2d 1569, 1577, 224 USPQ 409, 414 (Fed. Cir. 1984). As noted at MPEP § 2164.08, the Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’" (see, e.g., In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)).
Nature of the invention and Breadth of the Claims
The invention is directed to an essentially infinitely vast and varied genus of cyclic lipopeptides (see, e.g., instant claims 1-2, 5, 7, 48, 59), as well as a vast and highly varied genus of methods of treating bacterial infections (see, e.g., instant claims 49, 52-56).  Therefore, the invention is pharmaceutical in nature.
Claims 1 and 59 are representative of the claimed “cyclic lipopeptides”.  As shown therein, the cyclic lipopeptides may be varied substantially and combinatorically at all positions R, R1, R2, R3, R4, R5, R6, R7, R8, R9, R10, R11, R12, R’, and R” (see also rejections above under 35 USC § 112(b) noting the indefiniteness of claim 59).  The claim scope is not limited to daptomycin variants, but does encompass daptomycin variants.
Level of Skill in the Art
Although the level of skill in the daptomycin art is high, the claims are not limited to daptomycin variants, but instead broadly pertain to “cyclic lipopeptides” that are not required to share substantial sequence similarity or identity with daptomycin.  This is pertinent, because the predictability is very low for the non-daptomycin “cyclic lipopeptides” presently claimed. Furthermore, even for daptomycin variants, the art is unpredictable wherein sometimes modifications at two or more positions may completely abrogate antimicrobial activity. Accordingly, substantial guidance is required to establish how to “use” non-daptomycin compounds lacking any art-recognized activity as well as how to “use” daptomycin variants having structures recognized in the prior art as abrogating antimicrobial activity.
State of the Prior Art
	The prior art is silent regarding “cyclic lipopeptides” that are not highly similar variants of daptomycin sharing significant sequence identity or sequence similarity.  However, the prior art teaches that daptomycin variants will lose art-recognized activity if structurally altered in some ways.  Specifically, the prior art teaches that cyclic lipopeptide variants of daptomycin that lack a “DXDG” motif are inoperable for the purpose of antibacterial applications (see, e.g., Robbel et al., Daptomycin, a Bacterial Lipopeptide Synthesized by a Nonribosomal Machinery, J. of Biol. Chem., vol. 285(36):27501-27508 (Sept. 3, 2010); hereafter “Robbel”, at Fig. 1 on 27502, 27505 at col I-II at bridging ¶, noting that “[d]isruption of the Ca2+-binding motif by a single substitution of Asp7 or Asp9 with Asn completely abolished bactericidal activity, confirming the importance of the acidic residues”; see also Baltz et al., Natural products to drugs: daptomycin and related lipopeptide antibiotics, Nat. Prod. Rep., vol. 22:717-741 (2005); hereafter “Baltz2005”; cited in previous action; at 730 at col I at § 6.7, passim, noting that daptomycin variants containing “replacement of Asp-7 or Asp-9” or “amidation of Asp-5 or Asp7” led to “abrogated antibacterial activity”).  Therefore, a “DXDG motif” is taught by the prior art to be required for functionality and “use” of daptomycin-like cyclic lipopeptides.  Therefore, any cyclic lipopeptide within the scope of instant claims 1 and 59 lacking a “DXDG motif” would be unpredictable in view of the prior art in the absence of guidance to the contrary.
Therefore, the Examiner’s position is that the activity of cyclic lipopeptides is sufficiently unpredictable that a person skilled in the art would not have believed that results pertaining to instant Compounds 1-7 (discussed below) could have been reasonably extrapolated to all cyclic polypeptides within the genera of instant claims 1 and 59, especially those lacking a “DXDG motif”.
	In summary, in view of the prior art, and prior to the filing of the instant Application, an artisan would not known how to “use” the full scope of compounds presently claimed, because an artisan would reasonably assume cyclic lipopeptides lacking a “DXDG motif” would be inactive and lack antibacterial activity.  
Consideration of the Post-Filed Art and Inventor Statements
	Per MPEP § 2164.05(a), post-filing date references may be utilized by an Examiner “[i]f a publication demonstrates that those of ordinary skill in the art would find that a particular invention was not enabled years after the filing date”, because “the publication would be evidence that the claimed invention was not possible at the time of filing” (see, e.g., In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513-14 (Fed. Cir. 1993)).  In the instant case, post-filed art exists, wherein a named inventor (Xuechen Li) identifies that the full scope of the instantly claimed invention was not enabled at the time of filing.
	Li3 (Long Journey on Daptomycin, Synlett, vol. 33:27-33 (online Oct. 26, 2021); hereafter “Li2022”) pertains to cyclic lipopeptides such as daptomycin variants, and states:
Overall, we have synthesized more than 100 analogues and established a very comprehensive structure–activity relationship (Figure 3). Indeed, almost all of them were inactive or less active than daptomycin.
(see, e.g., Li2022 at 31 at col I, emphasis added)
In addition, Li2022 confirms the prior art concerns regarding the “DXDG motif” noted above by acknowledging that the “[h]ighly conserved DXDG motif [is] not amendable” (see, e.g., Li2022 at Figure 3).  Li2022 continues
Indeed, almost all of them were inactive or less active than daptomycin. Similar performances were also observed in the analogue studies from other groups. In this regard, we have to admire the natural selection. Indeed, structural modification of cyclic peptide natural product drugs has not been successful to generate the second-generation drug, probably because the natural selection already decides the best form. 
(see, e.g., Li2022 at 31 at col I, emphasis added)
Accordingly, the issues identified in the prior art for cyclic lipopeptides continue to persist circa 2022 as reported by a named inventor of the instant Application.  Therefore, an artisan would not reasonably conclude that unpredictable cyclic lipopeptide embodiments lacking enablement circa 2022 were somehow retroactively “predictable” and enabled years earlier circa 2016 or 2017, upon filing of the instant Application.  Instead, an artisan would readily appreciate that the structural requirement for a “DXDG motif” as identified by Robbel and Baltz2005 was required to permit predictability of such structures.
Accordingly, the post-filed art supports the Examiner’s position regarding the lack of predictability and operability of cyclic polypeptides within the scope of instant claims 1 and 59 lacking a “DXDG motif”.
Therefore, both the prior and post-filed art support a determination that the full scope of the pending claims lacks enablement because the specification does not reasonably teach or explain how to “use” compounds lacking a “DXDG motif” as required by 35 USC §112.  
Direction Provided by Inventor and Existence of Working Examples
	The originally filed disclosure provides zero guidance specifically regarding the “DXDG motif” or any “required” structure necessary to identify a usable compound from among the claimed genus of compounds. 
	The disclosed compounds actually reduced to practice, and discussed with any specificity, only differ with respect to Daptomycin at limited positions; specifically, instant Compounds 1-7, collectively, only show limited variability at positions R, R1, R’, R”, and R”’.  However, zero embodiments reduced to practice, tested, or otherwise discussed with specificity varied at positions R2, R3, R4, R5, R6, R7, R8, R9, R10, or R11 essentially at all.  Furthermore, no moiety other than a Kyn or modified Kyn residue was tested at position R12.  Therefore, zero guidance directing an artisan to any subgenus explicitly comprising a “DXDG motif” while permitting all other residues to remain variable was discussed implicitly, inherently, or explicitly on record.
	Therefore, the amount of guidance provided by the originally filed disclosure regarding how to “use” the full scope of compounds claimed, including compounds lacking a “DXDG motif” is non-existent.  Accordingly, the disclosure fails to acknowledge or address the concerns of the prior art, or explain how to “use” compounds that would reasonably lack any art-recognized activity. 
Quantity of Experimentation Needed to Make or use the Invention
The guidance provided in the originally-filed disclosure is limited and does not evidence that the full scope of the instant claims are enabled with respect to any “cyclic lipopeptides” lacking a “DXDG motif”. 
Critically, the claims encompass, combinatorically, >>trillions of compounds lacking a “DXDG motif”, which all lack any predictable “use” in view of Robbel and Baltz2005.  In order to discover which of these compounds actually have a “use”, an artisan would be unduly burdened to synthesize and test each compound (i.e., >>trillions).  Furthermore, if an artisan did discover a functional compound lacking a “DXDG motif”, such a discovery would constitute a novel and unexpected discovery in view of both the prior art and post-filed art discussed above. 
At the time of filing, an artisan would not predict or expect that the full scope of claimed compounds, including cyclic lipopeptides lacking a “DXDG motif”, were enabled because such compounds lack any art-recognized “use” and would be predicted to be inoperable.  An artisan would reasonably conclude such compounds lacked any “use” in the absence of credible and substantial guidance.  To date, no such credible and substantial guidance has been set forth on record.  Therefore, an artisan would be unduly burdened to actually either discover a novel invention, or be burdened to actually identify the limited structures within the scope of the instant claims lacking a “DXDG motif” that actually possessed some utility.  In view of the evidence of record, such compounds lacking a “DXDG motif” appear not to be enabled because zero such compounds appear to have any “use”.
Therefore, claims 1-2, 5, 7, 48-49, 52-56, and 59 are rejected because an artisan would not know how to “use” the full scope of compounds presently claimed.


[Rejection 04]
Claim Rejections - 35 USC § 112(a), New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 7, 48-49, 52-56, and 59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Brief Summary of the Issue
The amended claims contain new matter.  Claims 1 and 59 are representative of the pending claim scope. 
Lack of literal Support
The MPEP states that "[w]hile there is no in haec verba requirment, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP 2163.  
Claims 1 and 59 do not literally appear in the originally filed disclosure.  Zero genera identified in the originally filed disclosure have the equivalent or synonymous scope as instant claims 1 or 59.  Specifically, 
Claim 59 recites a genus wherein R, R1, R2, R3, R4, R5, R7, R10, R11, R12, R’, and R” are variable, but where residues R6, R8, and R9 are specifically and exactly defined (see rejection under 35 USC 112(b); see claim 59 at page 33).  No literal support for any such subgenus appears on record. 
Claims 1 and 59 recite a subgenus wherein “...the unsubstituted polyaralkyl is not 2-naphylmethyl, wherein the carbon atom to which R2 is bonded has a D-stereocenter” (see, e.g., claim 59 at 37), but wherein each position at R, R1, R2, R3, R4, R5, R7, R10, R11, R12, R’, and R” remain variable.  No literal support for this limitation or this subgenus appears in the originally filed disclosure.  The term “stereocenter” is absent from the original disclosure.
Claims 1 and 59 recite a single genus which selectively encompasses six non-overlapping subgenera (i.e., (i), (ii), (iii), (iv)(a), (iv)(b), and (iv)(c)).  No literal support for any single genus comprising six non-overlapping subgenera as presently set forth at claims 1 and 59 actually exists on record. 
Accordingly, the amended claims are not literally supported by the originally filed disclosure.
Lack of Implicit or Inherent Support
The MPEP states that "[w]hile there is no in haec verba requirment, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP 2163.    As noted above, the claims are not literally supported by the originally filed disclosure, and therefore such limitations must be implicitly or inherently supported by the originally filed disclosure. 
The claim scope as recited at claim 59 is not implicitly or inherently supported by the originally filed disclosure because zero subgenera of record were disclosed or specifically discussed wherein R, R1, R2, R3, R4, R5, R7, R10, R11, R12, R’, and R” were permitted to vary as claimed, but wherein residues R6, R8, and R9 were specifically and exactly defined as instantly claimed at claim 59.  Zero examples of any compounds or subgenera permitting variability of all positions except R6, R8, and R9 were disclosed or exemplified on record.  Rather, in all example and subgenera of record, if R6, R8, and R9 were invariant, so were at least each of positions R2, R3, R6, R7, R8, R9, R10, R11.  Zero discussion regarding the importance of selectively rendering R6, R8, and R9 invariant, while permitting other positions to vary was set forth on record literally, implicitly, or inherently.  Accordingly, an artisan would have no guidance, direction, or blazemarks reasonably directing them to the subgenus of claim 59.  Therefore, no literal, implicit, or inherent support for claim 59 exists on record.
The claim scope recited at instant claims 1 and 59 is not implicitly or inherently supported by the originally filed disclosure because zero subgenera were disclosed on record wherein an “...unsubstituted polyaralkyl is not 2-naphylmethyl, wherein the carbon atom to which R2 is bonded has a D-stereocenter” (see, e.g., claim 59 at 37), and wherein each of R, R1, R2, R3, R4, R5, R7, R10, R11, R12, R’, and R” were permitted to remain variable.  Zero examples of any compounds or subgenera permitting variability of positions R, R3, R4, R5, R7, R10, R11, R12, R’, and R”, but limiting the subgenus with respect only to R1 and R2 were disclosed or exemplified on record.  Rather, in all species of record, if “R1” was “not 2-naphylmethyl”, then all of positions R2, R3, R6, R7, R8, R9, R10, and R11 were held completely invariant.  Furthermore, in all subgenera of record, if “R1” was “not 2-naphylmethyl”, then no guidance or limitations pertaining to the stereocenter of R2 was provided.  Furthermore, zero discussion regarding the importance of selectively excluding 2-naphylmethyl from R1, while simultaneously specifying the D-stereocenter of R2, while also simultaneously permitting R, R1, R2, R3, R4, R5, R7, R10, R11, R12, R’, and R” to vary as presently claimed was set forth on record.  Therefore, no literal, implicit, or inherent support for claims 1 or 59 exist on record.
The closest supporting disclosures appear at Compounds 1-7 and at Formula (V) (see, e.g., Spec. filed 12/14/2018 at 34), Formula (VII) (see, e.g., Spec. filed 12/14/2018 at 42), and Formula (VIII) (see, e.g., Spec. filed 12/14/2018 at 43).  However, these disclosures differ from instant claims 1 and 59 because none of these species or subgenera are synonymous or equivalent in scope to the genus claimed.  Specifically, 
Formula (V) (see, e.g., Spec. filed 12/14/2018 at 34) simultaneously limits the scope of each of R2, R3, R6, R7, R8, R9, R10, R11, and partially defines R12 (see id); 
Formula (VII) (see, e.g., Spec. filed 12/14/2018 at 42) simultaneously limits the scope of each of R2, R3, R6, R7, R8, R9, R10, R11, R12 and partially defines both R1 and R4 (see id); and 
Formula (VIII) (see, e.g., Spec. filed 12/14/2018 at 43) simultaneously limits the scope of each of all positions other than R (see id).
Compounds 1-7 are wholly invariant with respect to R2, R3, R4, R5, R6, R7, R8, R9, R10, R11, and the substructure of Kyn at R12.
Accordingly, such largely invariant structures do not provide guidance, blazemarks, or otherwise evidence possession of some literally undisclosed subgenus, which could only be cobbled together retroactively by selectively picking and choosing, in a piecemeal fashion, only some particular feature of a genera while selectively ignoring other “unwanted” features of the subgenera.  The problem with this post-filing creation of a novel subgenus is that there is no guidance in the originally filed disclosure actually directing an artisan to selectively pick such features while selectively ignoring others as necessary to actually arrive at the novel subgenera now claimed.  As noted below, “obviousness” is not the test for written description support.
Additional Considerations
The case law and MPEP guidance is clear regarding whether or not a vast and highly varied genus can provide support for a narrower subgenus.  Specifically, per MPEP § 2163.05(II), 
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967) . . . . ; Rozbicki v. Chiang, 590 Fed.App’x 990, 996 (Fed. Cir. 2014) (non-precedential) (The court found that patentee, "while attempting to obtain the broadest claim language possible during prosecution, cannot now improperly narrow its language by importing limitations not supported by the claim language or written description."). In Ex parte Ohshiro, 14 USPQ2d 1750 (Bd. Pat. App. & Inter. 1989) . . . .
Here, the broad genus of the originally filed disclosure would reasonably be viewed by an artisan as a “laundry list” as discussed in Fujikawa (see, e.g., original claims 1-56 as filed 12/14/2018, Spec. filed 12/14/2018 at page 28 at § II to page 44, noting that each variable moiety could be selected from a laundry list of >>trillions of substituted moieties).
MPEP § 2163(II)(A)(3)(b) identifies that when an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation" (see, e.g., Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998); see also In re Wright, 866 F.2d 422, 425, 9 USPQ2d 1649, 1651 (Fed. Cir. 1989)).  Here, the basic question is simply why would an artisan selectively pick some features of Compounds 1-7, Formula (V), Formula (VII), and Formula (VIII), while selectively ignoring others in the absence of any guidance to do so?  It is the Examiner’s position that a person of ordinary skill in the art would not have reasonably understood, at the time the patent application was filed, that the “description requires” a limitation wherein selective portions of disjointed disclosures are combined in exceptionally selective ways to carve out novel subgenera that do not correspond to direct guidance in the original disclosure.  
Accordingly, Applicant has failed to direct the Examiner to any specific disclosure(s), set forth as an as an integrated whole4, which literally, implicitly, or inherently provides support for amended claim 1.
Conclusion
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)).   The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. (see, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996), noting that a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species). 
Although the original disclosure may render the newly amended claim scope obvious, obviousness is not the test for written description:
[A]n applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention" (see, e.g., Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398, emphasis added).
Therefore, although the originally-filed disclosure may render the instant claims obvious, “a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention” (see, Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1567 (Fed. Cir. 1997)) because “[o]ne shows that one is ‘in possession’ of the invention by describing the invention, with all its claimed limitations, not that which makes it obvious” (Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1571-72 (Fed. Cir. 1997) at 1572). 
The rationale that limitations can be cobbled together from various portions of the disclosure to formulate a novel subgenus has been rejected by the courts (see, e.g., In re Smith (458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972), noting that “[w]hatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it reads"; see, e.g., MPEP § 2163.05(II); see, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996), noting that a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species; see also In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967)); see also Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000), stating that "[t]here is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion"). 
Therefore, the originally filed disclosure fails to provide literal, implicit, or inherent support reasonably identifying that the Applicant had possession of subgenera that could only be arrived at by selectively picking some features of Compounds 1-7, Formula (V), Formula (VII), and Formula (VIII), while selectively ignoring others in the absence of any guidance to make such selective choices. 
Therefore, claims 1-2, 5, 7, 48-49, 52-56, and 59 are rejected.


Claim Rejections - 35 USC § 102(b)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

[Rejection 05]
Claims 1-2, 5, 48-49, 53-56, and 59 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WO03/014147 A1 (Jung et al.; Feb. 20, 2003; cited in previous action with 5 pages of CAS Substance Data).
	Claim Interpretation: The applicable claim interpretation is set forth above in a separate section entitled “Claim Interpretation”, and those discussions are incorporated into the instant rejection. 
WO’147 pertains to daptomycin variants (see, e.g., WO’147 at abs, 1 at final ¶, Table III at pages 133 at line 1 to page 135 at line 11; see also WO’147 at CAS data at final 5 pages of previously cited document).  Regarding the structures at instant claims 1, 5, and 59, WO’147 teaches and discloses daptomycin variants, including variants having the structure of 

    PNG
    media_image3.png
    203
    307
    media_image3.png
    Greyscale

wherein Q may be selected from among at least the moieties shown at Table III (see, e.g., WO’147 at Table III at pages 133-134). Specifically, WO’147 is understood to disclose at least CAS Reg. No. 497882-88-9, which has the structure

    PNG
    media_image4.png
    402
    779
    media_image4.png
    Greyscale

(see, e.g., WO’147 at 133 at Table III, 134 at last entry; see also id. at 171, noting that Compound 20 is “497882-88-9” and identified as 1-[5-methoxy-N-(1-oxodecyl)tryptophan]-Daptomycin). The structure is identical to daptomycin, except that it contains a Trp1 position substitution, wherein tryptophan is substituted with an alkoxy substituent (compare id. with instant amended claim 1(iv)(a) and claim 59(iv)(a), noting that the compound contains an R1 that is a substituted alkyl substituted with a substituted heteroaryl group, wherein the substituent of the heteroaryl group is an alkoxy moiety).  Regarding claim 2, “X” is oxygen in the compound (see, e.g., WO’147 at 133 at Table III, 134 at last entry).  Regarding claims 48-49 and 53-56, Table III of WO’147 explicitly tests the “Biological Activity” of the disclosed compounds, including CAS Reg. No. 497882-88-9 (see, e.g., WO’147 at 131 at Example 24 to page 135, 133 at Table III, 134 at last entry, showing compound was active in SA42 (WT S. aureus), Efm14 (WT E. faecium), and Efs201 (WT E. faecalis)).  Notably, the description identifies such compounds as “pharmaceutical compositions” and describes “methods of using these compounds as antibacterial compounds” (see, e.g., WO’147 at abs, 1 at lines 10-15, 2 at lines 21-25), and explicitly teaches that such compounds may be utilized “in a pharmaceutically acceptable carrier and . . . delivered to a recipient subject (preferably human)” (see, e.g., WO’147 at 40 at lines 29-32) in order to “treat[] an infection, especially those caused by gram-positive bacteria, in a subject with a therapeutically-effective amount of a compound of the invention” (see, e.g., WO’147 at 41 at lines 10-26), wherein the prior art explicitly identifies the usage of such compounds with vancomycin-resistant enterococci (VRE), vancomycin-resistant S. Aureus, coagulase-negative staphylococci, and penicillin-reistant Streptococcus pneumoniae (see, e.g., WO’147 at 1-2 at bridging ¶).  Accordingly, in view of the disclosed activity at Table III and the explicit guidance in the disclosure, an artisan would at once envisage the use of the disclosed compounds (including CAS Reg. No. 497882-88-9) in methods of treating patients having gram positive bacterial infections with Staphylococcus aureus, Enterococcus faecium, Enterococcus faecalis, coagulase-negative staphylococci, and streptococcus pneumoniae (see, e.g., WO’147 at 1-2 at bridging ¶, 40 at lines 29-32, 41 at lines 10-26, 131 at Example 24 to page 135, 133-134 at Table III, 171).
	Accordingly, claims 1-2, 5, 48-49, 53-56, and 59 are rejected as anticipated.


[Rejection 06]
Claims 1-2, 5, 7, 48-49, 52-54, and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US2003/0224475 A1 (Dec. 4, 2003; cited in previous action).
	Claim Interpretation: The applicable claim interpretation is set forth above in a separate section entitled “Claim Interpretation”, and that discussion is incorporated into the instant rejection.  Additional claim interpretations are set forth below.
Regarding claims 1-2, 5, 7, and 59, US’475 teaches and discloses at Table 2 the daptomycin variant of Compound 11 (see, e.g., US’475 at ¶¶[0027]-[0028], Table 2, page 4), which has the structure

    PNG
    media_image5.png
    455
    924
    media_image5.png
    Greyscale

Accordingly, Compound 11 of US’475 satisfies the requirements of instant claims 1(iv)(b) and 59(iv)(b), wherein R1 is the unsubstituted polyaralkyl of L-1-Naph (see, e.g., US’475 at col 4, ¶¶[0027]-[0028], Table 2 at Compound 11 and daptomycin; see also claims 5-6 at Compound 11 and 11P).  Wherein “L-1-Naph” is identified as 1-Naphthyl-L-alanine (see, e.g., US’475 at Table 1 abbreviations at ¶[0025]).  Accordingly, all positions except instant R1 are identical to daptomycin and instant Compound 3.  Therefore, Compound 11 of US’475 is understood to satisfy the pending claims wherein instant R1 is the side chain of 1-Naph, R2 is the side chain of asparagine, R3 is the side chain of aspartate, R4 is the side chain of glycine, R5 is the side chain of Ornithine, R6 is the side chain of aspartate, R7 is the side chain of D-Alanine, R8 is the side chain of aspartate, R9 is the side chain of glycine, R10 is the side chain of D-Serine, R11 is the side chain of methyl glutamic acid, R12 is the side chain of kynurenine, R’ is hydrogen, R” is the unsubstituted alkyl group of methyl, X is O, and R is alkyl (namely, the moiety CH3(CH2)8CO-) (compare US’475 at ¶¶[0027]-[0028], Table 2 with instant claims and instant Compound 3, showing identity at all positions except that R2 does not have D-stereochemistry).  Accordingly, the prior art is understood to teach and disclose Naph1-Daptomycin variants, which fully satisfy the structural requirements of instant claims 1-2, 5, 7, and 59.  Regarding claims 48-49, 52-54, and 56, US’475 reduces to practice and tests Compound 11 in Staphlococcus (see, e.g., US’475 at ¶¶[0027]-[0028], Table 2 at Compound 11 and daptomycin), identifies and claims Compound 11 as an antibacterial compound (see, e.g., US’475 at claims 5-6 at Compound 11), identifies that such disclosed compounds are “families of antibiotics that have potent antibacterial activity against gram positive bacteria” (see, e.g., US’475 at abs), which presumably are intended to treat methicillin-resistant Staphylococcus aureus (MRSA) and vancomycin-resistant enterococci (VRE) and be used as less toxic substitutes for daptomycin as “clinically used antibiotics” that are “active against” such infections (see, e.g., US’475 at ¶¶[0002]-[0003], [0005]).  Accordingly, in view of such disclosures, an artisan would at once envisage the use of Compound 11 as an antibiotic for use in the treatment of gram positive infections in place of daptomycin, including in methods of administering an antibiotic to subjects.
	Accordingly, claims 1-2, 5, 7, 48-49, 52-54, and 56 are rejected in view of US’475.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

[Rejection 07]
Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over US’475 as applied to claims 1-2, 5, 7, 48-49, 52-54, and 56 above, in further view of Baltz et al. (Natural products to drugs: daptomycin and related lipopeptide antibiotics, Nat. Prod. Rep., vol. 22:717-741 (2005); hereafter “Baltz2005”; cited in previous action).
	Claim Interpretation: The applicable claim interpretation is set forth above in a separate section entitled “Claim Interpretation”, and that discussion is incorporated into the instant rejection.  Additional claim interpretations are set forth below.  The instant rejection addresses the non-elected species of Compound 3.
	The teachings of US’475 as applied to claims 1-2, 5, 7, 48-49, 52-54, and 56 have been set forth above, and those discussions are incorporated into the instant rejection. 
The teachings of US’475 differ from instant claim 47 and instant Compound 3 as follows:  Compound 11 of US’475 differs from instant Compound 3 only at the Asn2 position, because Compound 11 has an L-Asn2 rather than a D-Asn2.
An artisan would readily appreciate the L-Asn2 of Compound 11 of US’475 represented a historical artifact in the structure of daptomycin because artisans did not know that daptomycin comprised a “a third D-amino acid residue, D-Asn” at position 2 until circa 2005 (see, e.g., Baltz2005 at 719 at § 2.1 at col I-II).  Accordingly, one of ordinary skill in the art, after circa 2005 but prior to the time of the invention, would have readily appreciated that previous references to “daptomycin” in the prior art mistakenly identified Asn2 of Daptomycin as L-Asn2 rather than a D-Asn2 (see id), but would readily appreciate that “daptomycin” actually comprised a D-Asn2 (see id).
Critically, although US’475 identified that Compound 11 was active and exhibited antibacterial activity as expected (see, e.g., US’475 at ¶¶[0027]-[0028], Table 2 at Compound 11 and daptomycin), an artisan would be motivated to make and use a variant of Compound 11 of US’475, wherein D-Asn2 rather than a L-Asn2 was utilized, because Baltz2005 discloses the “importance of Asn-2 stereochemistry”, and explicitly informs artisans that “the D-Asn isomer was found .... to have antibacterial activity 10 times more potent than that of the L-Asn isomer” (see, e.g., Baltz2005 at 728 at col I at § 6.3).  Therefore, an artisan would be motivated to make the compounds disclosed by US’475, including Compound 11, using a D-Asn2 rather than a L-Asn2, because such substitution would be reasonably expected to enhance antibacterial activity of each of the US’475 compounds.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons:  The claimed invention is the simple substitution of a D-Asn2 rather than a L-Asn2, in Compound 11 of US’475, wherein such substitution would be predicted and expected to enhance the antibacterial activity of Compound 11 due to the importance of the Asn2 stereochemistry as taught and identified by Baltz2005 (see, e.g., MPEP §§ 2143(I)(B),(G)).
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), including the usage of daptomycin variants to treat gram-positive bacterial infections as taught and suggested by the primary reference. Furthermore, it is well-within the ordinary skill in the art to modify a known daptomycin variant at a known position using a known amino acid, to affect a known and expected improvement explicitly identified in the prior art. To date, no evidence of unexpected results or inoperability has been identified on record.
Accordingly, claim 47 is rejected as obvious.

[Rejection 08]
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over US’475 in view of Baltz2005 as applied to claims 1-2, 5, 7, 47-49, 52-54, and 56 above, and further in view of WO03/014147 A1 (Jung et al.; Feb. 20, 2003; cited in previous action with 5 pages of CAS Substance Data).
	Claim Interpretation: The applicable claim interpretation is set forth above in a separate section entitled “Claim Interpretation”, and that discussion is incorporated into the instant rejection.  Additional claim interpretations are set forth below.
	The teachings of US’475 in view of Baltz2005 as applied to claims 1-2, 5, 7, 47-49, 52-54, and 56 have been set forth above, and those discussions are incorporated into the instant rejection. 
	The teachings of US’475 differ from instant claim 55 as follows:  Although US’475 discloses daptomycin variants, US’475 does not explicitly identify that such daptomycin variants may be utilized to treat bacterial infections as set forth at instant claim 55, including Streptococcus pneumoniae.
	WO’147 pertains to the well-established and art-recognized utility of daptomycin and daptomycin variants.  Specifically, WO’147 identifies that daptomycin is well-known circa 2003 for applications in the treatment “in vivo against clinically relevant gram-positive bacteria that cause serious and life-threatening diseases”, including VRE, MRSA, coagulase-negative staphylococci, and penicillin-resistant Streptococcus pneumoniae (see, e.g., WO’147 at page 1 at lines 15 to page 2 at line 20).  Accordingly, a structurally similar Daptomycin variant would be reasonably expected and predicted to similarly exhibit “in vivo” activity against clinically relevant gram positive bacteria, including MRSA, VRE, and other bacteria such as Streptococcus pneumoniae (see id).  Here, US’475 teaches and discloses that Compound 11 retains the expected antibacterial activity attributed to daptomycin (see, e.g., US’475 at Table 2 at ¶¶[0026]-[0028]), and therefore an artisan would reasonably expect that the Naph11-derivative of daptomycin would also retain the art-recognized utility of daptomycin as taught by WO’147 (see, e.g., WO’147 at page 1 at lines 15 to page 2 at line 20).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons:  The claimed invention is the simple substitution of one known antibacterial compound (i.e., the daptomycin variant of Compound 11 of US’475) in place of another antibacterial compound (i.e., daptomycin) for the treatment of a gram-positive bacterial such as Streptococcus pneumoniae, wherein such substitution would yield predictable results, namely the predicted treatment of Streptococcus pneumoniae because the two compounds would be expected to exhibit highly similar antibacterial activity (see, e.g., MPEP §§ 2143(I)(B),(G)).
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), including the usage of daptomycin variants to treat gram-positive bacterial infections as taught and suggested by the primary reference. Furthermore, it is well-within the ordinary skill in the art to make and use a known daptomycin variant in the exact manner and for the exact purpose taught by the prior art (i.e., for the treatment of gram-positive bacterial infections).  To date, no evidence of unexpected results or inoperability has been identified on record.
Accordingly, claim 55 is rejected.

[Rejection 09]
Claims 1-2,5, 7, 47-49, 52-56, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over WO 03/014147 A1 (Jung et al., Feb. 20, 2003; cited in previous action with 5 pages of CAS Substance Data) as applied to claims 1-2, 5, 48-49, 53-56, and 59 above, and further in view of US 2003/0224475 A1 (Dec. 4, 2003; cited in previous action).
	Claim Interpretation: The applicable claim interpretation is set forth above in a separate section entitled “Claim Interpretation”, and those discussions are incorporated into the instant rejection. The instant rejection is directed to instant Compound 3. Additional claim interpretations are set forth below.
	The application of WO’147 to claims 1-2, 5, 48-49, 53-56, and 59 has been discussed in a separate rejection above, and those discussions are incorporated into the instant rejection. As noted above, WO’147 pertains to daptomycin variants (see, e.g., WO’147 at abs, 1 at final ¶, Table III at pages 133 at line 1 to page 135 at line 11; see also WO’147 at CAS data at final 5 pages of previously cited document).  Regarding instant claims 1-2, 5, 7, 47, 59, and instant Compound 3, WO’147 teaches and discloses a daptomycin variants, including variants having the structure of 

    PNG
    media_image3.png
    203
    307
    media_image3.png
    Greyscale

wherein Q may be selected from among the moieties shown at Table III (see, e.g., WO’147 at Table III at pages 133-134), including the positional isomer of instant Compound 3, wherein instant R1 is 2-napthyl alanine rather than 1-napthyl alanine (see, e.g., WO’147 at Table III at pages 133-135, compound marked with “17”; corresponding to CAS Reg No. 497882-85-6 as shown at last page of substance table provided with WO’147).  Accordingly, one of ordinary skill in the art would reasonably infer that WO’147 discloses, teaches, and reduces to practice the chemical compound of CAS Reg No. 497882-85-6, corresponding to 1-[3-(2-naphthalenyl)-N-(1-oxodecyl)-L-alanine]-Daptomycin (see id.), which is understood to have the following structure:

    PNG
    media_image6.png
    452
    801
    media_image6.png
    Greyscale

	The prior art of WO’147 differs from instant claims 1, 5, 7, 47, and 59 as follows:  WO’147 discloses a positional isomer of instant Compound 3, wherein the Trp1 position of Daptomycin is substituted with 2-napthyl alanine in the prior art species rather than 1-napthyl alanine as is present in Compound 3 (compare WO’147 at Table III at pages 134, 5th row; corresponding to CAS Reg No. 497882-85-6, with instant Compound 3, corresponding to CAS No: 2137485-76-6).
Accordingly, the relevant issue is whether or not instant Compound 3 is prima facie obvious in view of the positional isomer disclosed by the prior art. 	 The MPEP provides guidance regarding the obviousness of positional isomers.  Specifically, per MPEP § 2144.09(I), “[a] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities”.  
Regarding close structural similarity, instant Compound 3 and 1-[3-(2-naphthalenyl)-N-(1-oxodecyl)-L-alanine]-Daptomycin as taught by WO’147 have extremely high structural similarity because 1-naphthyl alanine and 2-napthyl alanine are positional isomers as explained above (see, e.g., MPEP § 2144.09(I)-(II)).  This means the compounds at issue share the same molecular weight, the same molecular formula, and the same chemical functional groups(see, e.g., WO’147 at 8 at lines 1-10; MPEP § 2144.09(I)-(II)).  
Regarding similar utility, WO’147 broadly teaches and discloses that daptomycin variants are reasonably predicted and expected to exhibit antibacterial activity and to have general utility as pharmaceutical compositions for the treatment of bacterial infections in subjects (see, e.g., WO’147 at abs, 1 at lines 10-15, 2 at lines 6-20, 2 at lines 21-25, 8 at lines 1-10, 41 at lines 10-31, Table III at pages 133 at line 1 to page 135 at line 11, page 43 at lines 3-24, claim 14).  WO’147 discloses that the structural isomer of instant Compound 3 (i.e., 2-naphthyl alanine variant of daptomycin) was reduced to practice and tested in a pharmaceutical composition (see, e.g., WO’147 at Table III at pages 134, 5th row; see also id. at 131 at line 15 to page 132 at line 13), and shown to be active against MRSA, Staphylococcus aureus, Enterococcus faecium, and Enterococcus faecalis (see, e.g., WO’147 at Table III at pages 133 at line 1 to page 135 at line 11).  Therefore, an artisan would readily and reasonably conclude, absent evidence to the contrary, that Daptomycin variants having a naphthyl alanine substitution at the Trp1 position would predictably and expectedly exhibit antibacterial activity and have utility as a pharmaceutical composition for use in antibacterial applications, exactly as suggested by the prior art (see id; see, e.g., MPEP § 2144.09(I)-(II)).
As explained above, per MPEP § 2144.09(I), the positional isomer of instantly claimed Compound 3 shares extremely close structural similarity and appears to have similar (and potentially identical) utility.  In addition to having extremely close structural identity and highly similar utility, it is further noted that the prior art compound is disclosed by WO’147 in a small genus of identified, predictable solutions for obtaining daptomycin analogues at Table III, wherein all substances are modified relative to daptomycin only at the “Q” position of Formula I, and more specifically most substances at Table III are only modified by substituting daptomycin specifically at the Trp1 position (see, e.g., WO’147 at Table III at pages 133-135).  Therefore, an artisan would known exactly where to modify daptomycin (e.g., at the Trp1 position). The prior art of WO’147 and Table III evidences that making such Trp1 modified daptomycin compounds was routine in the prior art.  In addition, an artisan would have guidance regarding modifications to daptomycin at the Trp1 position, which would be expected to yield functional daptomycin analogues possessing antibacterial properties, namely naphthylalanine moieties similar to 1-[3-(2-naphthalenyl)-N-(1-oxodecyl)-L-alanine]-Daptomycin. Such variants would be predicted to have general utility as pharmaceutical compositions for the treatment of bacterial infections in subjects (see, e.g., WO’147 at abs, 1 at lines 10-15, 2 at lines 6-20, 2 at lines 21-25, 8 at lines 1-10, 41 at lines 10-31, Table III at pages 133 at line 1 to page 135 at line 11, page 43 at lines 3-24, claim 14).  
In addition to the discussion above, 1-naphthylalanine modifications of at the Trp1 position of daptomycin were already known in the prior art and had previously been suggested, reduced to practice, and shown to be functional (see, e.g., US’475 at ¶¶[0024], [0027]-[0028], Table 2, claims 5-6, disclosing Compound 11, which is another functionally active positional isomer of instant Compound 3 differing only at the Asn2 position, which is D-Asn2 in instant Compound 3, but L-Asn2 in Compound 11 of US’475).  In sum, a positional isomer of 1-[3-(2-naphthalenyl)-N-(1-oxodecyl)-L-alanine]-Daptomycin as disclosed by WO’147, which differed only from the compound of WO’147 in that 1-Naphthylalanine was used rather than 2-Naphthylalaine at the Trp1 position of daptomycin, would be readily predicted and expected to have the same (potentially identical) utility by one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons: Per MPEP § 2144.09(I)-(II), “[a] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities” because “position isomers . . . .are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties” (see, e.g., MPEP § 2144.09(I)-(II); see also MPEP § 2144.09(II), citing In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978), wherein stereoisomers were deemed prima facie obvious); here, the prior art positional isomer of 1-[3-(2-naphthalenyl)-N-(1-oxodecyl)-L-alanine]-Daptomycin as taught by WO’147 has both a “very close structural similar[ity]” to instant Compound 3, and both compound would be expected and predicted to have the same utility identified by WO’147, namely use as antibacterial agents in the treatment of bacterial infections.  Therefore, the claimed compound of Compound 3 is prima facie obvious per MPEP § 2144.09(I)-(II).
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), including daptomycin variants comprising any and all “Naphthyl” moieties as taught by the primary reference. Furthermore, it is well within the ordinary skill in the art to make and use prior art daptomycin variants in prior art formulations and prior art methods identified for use with daptomycin variants.  Such daptomycin variants would merely yield the expected and predicted results, namely compounds suitable for the treatment of bacterial infections exactly as taught and suggested by the prior art.  Furthermore, “position isomers . . . .are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties” (see, e.g., MPEP § 2144.09(I)-(II)).  Furthermore, it is well-within the ordinary skill in the chemical arts to make and use such daptomycin analogues.
This instant rejection may be rebutted as described at MPEP § 2144.09, such as providing evidence of unexpected results (MPEP § 2144.09(VII)).  To date, no evidence of unexpected results pertinent to Compound 3 has been placed on record commensurate in scope with the requirements of MPEP § 716.02.
Accordingly, claims 1-2,5, 7, 47-49, 52-56, and 59 are rejected in view of the prior art.


[Rejection 10]
Claims 1-2, 5, 48-49, 52-56, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0184649 A1 (MetCalf et al; Jul. 22, 2010).
	Claim Interpretation: The applicable claim interpretation is set forth above in a separate section entitled “Claim Interpretation”, and those discussions are incorporated into the instant rejection. 
	US’649 pertains to daptomycin variants (see, e.g., US’649 at title, abs, ¶[0007]).  Regarding instant claims 1-2, 5, 48-49, and 59, US’649 claims and discloses daptomycin variants having the general structure of 

    PNG
    media_image7.png
    641
    1002
    media_image7.png
    Greyscale

wherein “R” is -C(O)-A and “A” may be chosen from alkenyl and aryl, and wherein such embodiments may be utilized in pharmaceutical compositions suitable “to treat bacterial infections in humans” (see, e.g., US’649 at ¶¶[0006]-[0011], claims 1-2).  Notably, US’659 discloses that “aryl” as used therein includes substituted “aryl” moieties, including compounds wherein the “aryl” is substituted with “alkynyl” moieties (see, e.g., US’649 at ¶[0027], discussing “substituted phenyl”, specifically substituted with alkynyl; see also id. at ¶[0025], exemplifying alkynyl groups with “propynyl”).  Accordingly, US’659 teaches a narrow subgenus of “substituted phenyl” moieties that may have an alkynyl substituent (compare US’649 at ¶¶[0006]-[0011], [0025], [0027], [0039], [0041]-[0042], claims 1-2, with instant claims 1(ii) and 59(ii) at Formula IX).  Furthermore, “alkynyl” is defined and identified by US’659 to include both substituted and unsubstituted alkynyl (see, e.g., US’649 at ¶[0025]).   Regarding instant claims 52-56, US’649 provides guidance directing artisans to utilize the disclosed daptomycin variants to treat bacterial infections in subjects (see, e.g., US’649 at ¶¶[0003], [0006]-[0011]), wherein daptomycin is identified as useful in the treatment of MRSA, VRE, coagulase-negative Staphylococci and penicillin-resistant Streptococcus pneumoniae (see, e.g., US’649 at ¶[0003]).  Accordingly, an artisan would reasonably predict and expect that, absent evidence to the contrary, all daptomycin variants disclosed and claimed, differing only in the single position of “R” as shown at Formula (I) (see, e.g., US’649 at ¶[0003], claim 1), and having an “A” moiety (e.g., an “R” of -C(O)-A) of substituted “aryl” moiety, would predictably be useful in the treatment of gram-positive bacterial infections, including MRSA, VRE, coagulase-negative Staphylococci and penicillin-resistant Streptococcus pneumoniae (see, e.g., US’649 at ¶[0003], claims 1-2, ¶¶[0006]-[0011], [0025], [0027], [0039], [0041]-[0042]).  
	The prior art differs from the instant claims as follows: US’649 does not explicitly reduce to practice and test any compound of Formula(I) wherein R is a -C(O)-[Aryl] moiety substituted with at least one alkynyl moiety. 
	However, US’649 discloses a narrow genus differing from daptomycin only at the single position of “R” (i.e., “A”), and directs Applicants to a well-defined genus of daptomycin variants having alkynyl-substituted aryl moieties (see, e.g., US’649 at ¶[0003], claims 1-2, ¶¶[0006]-[0011], [0025], [0027], [0039], [0041]-[0042]), wherein the alkynyl may be substituted or unsubstituted (see id), which have predicted and expected utility and applications (i.e., treatment of gram-positive bacterial infections).  Therefore, it would be obvious in view of the express disclosure of US’649 that such alkynyl-substituted aryl variants of daptomycin would be predicted and expected to exhibit the disclosed and described utility.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons:  The claimed invention is the combination of prior art elements (i.e., known daptomycin variant formula of Formula (I), known alkynyl-substituted aryl moiety) according to known methods of forming daptomycin variants taught by US’649 to yield predictable results, namely compounds suitable for use in the treatment of gram-positive bacterial infections (see, e.g., MPEP §§ 2143(I)(A), (G)). Furthermore, US’649 provides an express teaching, suggestion, and motivation to make and use daptomycin variants having alkynyl-substituted aryl moieties in order to treat gram positive bacterial infections exactly as described and disclosed by US’649 (see, e.g., MPEP §§ 2143(I)(G)).
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), including daptomycin variants comprising alkynyl-substituted aryl moieties as taught and suggested by US’649.  Furthermore, it is well-within the ordinary skill in the art to make such daptomycin variants exactly as suggested by US’649, and to utilize such variants in the treatment of gram-positive bacterial infections exactly as suggested by US’649.  All species within the prior art genus are presumed fully enabled absent objective evidence to the contrary.  To date, no evidence of unexpected results or inoperability has been identified on record.
Accordingly, claims 1-2, 5, 48-49, 52-56, and 59 are rejected


[New Rejection 11]
Claims 1-2, 48-49, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,482,487 (Nov. 13, 1984; cited in previous action).
	Claim Interpretation: The applicable claim interpretation is set forth above in a separate section entitled “Claim Interpretation”, and that discussion is incorporated into the instant rejection. Additional claim interpretations are set forth below.
	Regarding claims 1-2, 48-49, and 59, US’487 discloses the narrow genus of Formula 4 (see, e.g., US’487 at col 13 at line 1 to col 15 at line 50):

    PNG
    media_image8.png
    349
    305
    media_image8.png
    Greyscale

Wherein each of R, R1 and R2 are, independently, hydrogen, C4-C14-alkyl, optionally substituted C2-C19-alkanoyl, C5-C19-alkenoyl, or an amino-protecting group; and wherein each of R3, R4, and R5 are hydrogen (see, e.g., id.).  This narrow subgenus is further narrowed by proviso:
...provided that (1) at least one of R, R1 or R2 must be other than hydrogen or an amino-protecting group, (2) at least one of R1 or R2 must be hydrogen or an amino-protecting group, (3) the R, R1 and R2 groups must together contain at least four carbon atoms and (4) when R1 and R2 are both selected from hydrogen or an amino-protecting group, R cannot be 8-methyldecanoyl, 10-methyldodecanoyl, 10-methylundecanoyl, the specific C10-alkanoyl group of A-21978C0 or the specific C12-alkanoyl groups of A-21978C factors C4 and C5....
(see, e.g., US’487 at col 13 at line 1 to line 41).
Furthermore, this narrow subgenus is further narrowed by exemplified embodiments of specific moieties.  For example, the “amino-protecting group” is exemplified by two members, namely tert-butoxycarbonyl or benzyloxycarbonyl groups (see, e.g., US’487 at col 6 at line 60 to col 7 at line 5); the substituents at position “R” are exemplified by the limited moieties shown, which include wherein R is an alkenyl moiety (see, e.g., US’487 at col 13 at line 14 to col 13 at line 60, noting formula shown at col 14 at “(e)” at lines 54-60) and the preferred embodiments shown (see, e.g., US’487 at col 14 at lines 13 to col 14 at 50, including alkenyl compounds).  In view of the narrow genus and guidance provided, an artisan would at once envisage embodiments of Formula 4 wherein R3, R4, and R5 are hydrogen (see, e.g., US’487 at col 13 at line 1 to col 15 at line 50); wherein R2 is hydrogen by definition and proviso (see, e.g., id.); and wherein R and R1 are each selected independently from either C4-C14-alkyl, optionally substituted C2-C19-alkanoyl, and or C5-C19-alkenoyl (see, e.g., id.).  Notably, each of these subgenera are fully encompassed by instant claims 1(i) and 59(i) as follows: instant R1 is the side chain of Tryptophan, R2 is the side chain of asparagine, R3 is the side chain of aspartate, R4 is the side chain of glycine, R5 is the side chain of Ornithine, R6 is the side chain of aspartate, R7 is the side chain of D-Alanine, R8 is the side chain of aspartate, R9 is the side chain of glycine, R10 is the side chain of D-Serine, R11 is the side chain of methyl glutamic acid, R12 is the modified side chain of kynurenine, R’ is hydrogen, R” is the unsubstituted alkyl group of methyl, X is O, and wherein R is an exemplified alkenoyl or alkenyl chain (see, e.g., US’487 at col 13 at line 1 to col 14 at line 61, note that this selection fully addresses proviso “(4)” of the prior art), and wherein the prior art subgenera satisfies the instant claims wherein R”” is hydrogen and R”’ is either C4-C14-alkyl, optionally substituted C2-C19-alkanoyl, or C5-C19-alkenoyl (see, e.g., US’487 at col 13 at line 1 to col 14 at line 61).  Regarding claims 48-49, US’487 identifies that the disclosed embodiments are intended to address the “need for improved antibiotics” as identified in the “Field of the Invention” (see, e.g., US’487 at col 3 at lines 24-35), and the expected utility of such compounds is set forth explicitly (see, e.g., US’487 at col 12 at line 49 to 65, col 22 at lines 1-31).  Namely, the disclosed cyclic peptides of US’487 may be “used as an antibacterial agent”, “administered either orally or parenterally”, and “administered together with a pharmaceutically acceptable carrier or diluent” (see id; see also US’487 at col 12 at lines 49-64, noting that compounds of Formula 4 are understood to be “A-21978C Cyclic Peptides”).  Accordingly, an artisan would readily appreciate and envisage using such compounds as pharmaceutical agents to treat bacterial infections. 
	The prior art differs from the instant claims as follows: US’487 does not explicitly reduce to practice and test any compound of Formula 4 wherein R is a substituted or unsubstituted alkenyl moiety and R1 is either C4-C14-alkyl, optionally substituted C2-C19-alkanoyl, or C5-C19-alkenoyl. 
	However, a determination of prima facie obviousness does not require that a prior art reference explicitly reduce to practice every member of a subgenus to render members of the subgenus obvious. Here, US’487 unambiguously directs artisans to a narrow subgenus of daptomycin variants simultaneously having a alkenyl moiety in place of the lipid moiety, while also having a modified Kyn residue as described above.  Furthermore, US’487 provides a clear motivation (i.e., a “need for improved antibiotics”), and directs artisans to a narrow genus of compounds reading upon the instant claims; furthermore, US’487 informs artisans that such compounds would have been predicted and expected to exhibit utility, namely antibacterial activity.  Therefore, using a known prior art subgenus for the exact purpose described in the prior art cannot be reasonably said to be novel or non-obvious absent some unexpected results commensurate in scope with the requirements of MPEP § 716.02.  To date, no such unexpected results have been placed on record. 
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons:  The claimed invention is the combination of prior art elements (i.e., known “A-21978C Cyclic Peptides” variants of Formula 4 of US’487, known moieties capable of being substituted at the R and R1 position of Formula 4) according to known methods of forming “A-21978C Cyclic Peptides” as taught by US’487 to yield predictable results, namely cyclic peptide compounds suitable for use in the treatment of bacterial infections exactly as taught and suggested by US’487 (see, e.g., MPEP §§ 2143(I)(A), (G)). Furthermore, US’487 provides an express teaching, suggestion, and motivation to make and use such cyclic peptides in order to treat bacterial infections exactly as described and disclosed by US’487 (see, e.g., MPEP §§ 2143(I)(G)).
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), including all “A-21978C Cyclic Peptides” comprising the moieties as explicitly taught and suggested by the prior art.  Furthermore, it is well-within the ordinary skill in the art to make such prior art compounds, and to utilize such compounds for the purpose and in the manner suggested by US’487.  All species within the prior art genus are presumed fully enabled absent objective evidence to the contrary.  To date, no evidence of unexpected results or inoperability has been identified on record.
Accordingly, claims 1-2, 48-49, and 59 are rejected


[New Rejection 12]
Claims 52-56 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,482,487 (Nov. 13, 1984; cited in previous action) as applied to claims 1-2, 48-49, and 59 above, and further in view of WO03/014147 A1 (Jung et al.; Feb. 20, 2003; cited in previous action with 5 pages of CAS Substance Data).
	Claim Interpretation: The applicable claim interpretation is set forth above in a separate section entitled “Claim Interpretation”, and that discussion is incorporated into the instant rejection.  Additional claim interpretations are set forth below.
	The teachings of US’487 as applied to claims 1-2, 48-49, and 59 have been set forth above, and those discussions are incorporated into the instant rejection. 
	The teachings of US’487 differ from instant claim 52-56 as follows:  Although US’487 discloses “A-21978C Cyclic Peptides” for use in the treatment of bacterial infections, US’487 does not explicitly identify that such daptomycin variants could be utilized to specifically treat the bacteria enumerated at instant claims 52-56.
	In view of US’487 and WO’147, an artisan would readily and reasonably infer that the “A-21978C Cyclic Peptides” were subsequently characterized and referred to as daptomycin variants at some point between 1984 and 2003 (compare US’487 at formula 4 with WO’147 at 1 at line 10 to page 2 at line 5, noting that WO’147 refers to “A-21978C lipopeptides” and explicitly refers to US patent “4,482,487”).  Accordingly, the disclosures and utility identified for “A-21978C lipopeptides” would be reasonably inferred to apply to the “novel classes of antibiotics” disclosed by US’487 (see id).
	WO’147 pertains to the well-established and art-recognized utility of daptomycin and daptomycin variants (a.k.a., “A-21978C lipopeptides”, see WO’147 at 1 at line 10 to page 2 at line 5).  Specifically, WO’147 identifies that daptomycin was well-known circa 2003 for applications in the treatment “in vivo against clinically relevant gram-positive bacteria that cause serious and life-threatening diseases”, including VRE, MRSA, coagulase-negative staphylococci, and penicillin-resistant Streptococcus pneumoniae (see, e.g., WO’147 at page 1 at lines 15 to page 2 at line 20).  
Regarding instant claims 52-56, in view of WO’147, an artisan would reasonably infer and predict that structurally similar Daptomycin variants (including the “A-21978C lipopeptides” taught by US’487), would be expected and predicted to similarly exhibit “in vivo” activity against clinically relevant gram positive bacteria, including methicillin-resistant Staphylococcus aureus (MRSA), vancomycin-resistant enterococci (VRE), coagulase-negative staphylococci (CNS), penicillin-resistant Streptococcus pneumoniae (PRSP) (see id), and other explicitly recited bacteria strains.  This is reasonable given the structural similarity between daptomycin and the “A-21978C lipopeptides” disclosed by the primary reference, because they share the same structure except at the lipopeptide and Kyn residue positions, and the WO’147 disclosure reasonably informs artisans that the lipopeptide portion of daptomycin can be altered while maintaining activity.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons:  The claimed invention is the simple substitution of one known antibacterial compound (i.e., the “A-21978C lipopeptides” of the primary reference) in place of another antibacterial compound (i.e., the “A-21978C lipopeptides” of daptomycin) for the treatment of a gram-positive bacterial such as VRE, MRSA, and Streptococcus pneumoniae, wherein such substitution would yield predictable results, namely the predicted treatment of the gram-positive bacterial infections because the two compounds would be expected to exhibit highly similar antibacterial activity (see, e.g., MPEP §§ 2143(I)(B),(G)).
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), including the usage of “A-21978C Cyclic Peptides” as disclosed by the primary reference to treat any bacterial infections as taught and suggested by the primary reference, including the specific subgenera of bacterial infections identified by the secondary reference as treatable using daptomycin, which is a structurally similar “A-21978C Cyclic Peptides”.  Accordingly, it is well-within the ordinary skill in the art to make and use a known daptomycin variant in the exact manner and for the exact purpose taught by the prior art (i.e., for the treatment of bacterial infections).  To date, no evidence of unexpected results or inoperability has been identified on record.
Accordingly, claims 52-56 are rejected.


[Rejection 13]
Claims 1-2, 5, 48-49, 52-56, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/44274 A1 (Hill et al.; June 21, 2001; cited in IDS filed 8/15/2019 as cite No. 21).
	Claim Interpretation: The applicable claim interpretation is set forth above in a separate section entitled “Claim Interpretation”, and that discussion is incorporated into the instant rejection.  
	Regarding instant claims 1-2, 5, 48-49, and 59, WO’274 pertains to daptomycin analogs (see, e.g., WO’274, passim). Specifically, at page 2, WO’274 teaches and discloses daptomycin analogs possessing the general structure of:

    PNG
    media_image9.png
    357
    603
    media_image9.png
    Greyscale

Notably, Formula I of WO’274 is disclosed as identical to daptomycin at all positions except R, R1, and R2 (compare daptomycin with WO’274 at page 2 at Formula (I); see also WO’274 at claim 1; compare instant claims 1 and 59 with WO’274 at page 2 at Formula (I), noting that the prior art genus is invariant relative to the instant claims at instant positions R1, R2, R3, R4, X, R’, R”, R6, R7, R8, R9, R10, and R11).  WO’274 directs artisans to embodiments wherein instant R1 is tryptophan, that instant R2 is the side chain of asparagine, instant R3 is the side chain of aspartate, instant R4 is the side chain of glycine, instant R6 is the side chain of aspartate, instant R7 is the side chain of D-Alanine, instant R8 is the side chain of aspartate, instant R9 is the side chain of glycine, instant R10 is the side chain of D-Serine, instant R11 is the side chain of methyl glutamic acid, instant R’ is hydrogen, instant R” is the unsubstituted alkyl group of methyl, and instant X is O (compare instant claim 1 with WO’274 at page 2 at Formula (I), claim 1).  Furthermore, WO’274 directs artisans to daptomycin analogs wherein the lipopeptide moiety “R” may be varied among equivalent structures, which include substituted alkenyl and alkynyl moieties (see, e.g., WO’274 at 2 at § Summary of the Invention to 3 at bottom, claims 1-5, 10-11), and wherein instant R12 may be a modified Kyn residue having the general structure 

    PNG
    media_image10.png
    185
    221
    media_image10.png
    Greyscale

wherein “R17 and R18” together form “=O”, and wherein R19 may be an “amino” moiety (see, e.g., WO’274 2 at § Summary of the Invention to 6 at bottom, 18, 23, 84, claims 1-5, 10-11; see also id. at Formula II at 84, showing Kyn-modified daptomycin variants of the form shown below):

    PNG
    media_image11.png
    172
    232
    media_image11.png
    Greyscale

Accordingly, an artisan would readily appreciate that WO’274 directed artisans to daptomycin variants having modified Kyn residues, wherein R19 may be an “amino” moiety (see id). The term “amino” is explicitly defined and exemplified by WO’274:
The term “amino” denotes a nitrogen radical containing two substituents independently selected from the group consisting of hydrido, alkyl, cycloalkyl, carboalkoxy, heterocyclyl, aryl, heteroaryl and sulfonyl.....preferred mono substituted amino radicals are “lower mono substituted amino” radicals, whereby the substituent group is a lower alkyl group.
	(see, e.g., WO’274 at 7 at § Definitions to 8 at 1st partial ¶).
Accordingly, an artisan would readily understand that R19 may be an “amino” group having two substituents, which may be formulated as -N(R”’)(R””), wherein each of R”’ and R”” could be independently selected from at least “[hydrogen], alkyl, cycloalkyl, carboalkoxy, heterocyclyl, aryl, heteroaryl and sulfonyl” (see id; see also WO’274 2 at § Summary of the Invention to 6 at bottom, 18, 23, 84, claims 1-5, 10-11, 17-24).  In summary, the prior art of WO’274 teaches and discloses a narrower genus of compounds that substantially overlaps in scope with the instantly claimed genera; namely the prior art genera teaches and discloses embodiments wherein instant R may be varied to include substituted alkenyl and alkynyl moieties, and wherein instant R”’/R”” may be independently be selected from “[hydrogen], alkyl, cycloalkyl, carboalkoxy, heterocyclyl, aryl, heteroaryl and sulfonyl”5.  In the absence of any evidence to the contrary, such compounds would be reasonably assumed to have similar activity and utility as natural daptomycin. Regarding instant claims 48-49 and 52-56, WO’274 teaches, discloses, and claims the use of all such compounds, including the variants noted above, for use in pharmaceutical compositions (see, e.g., WO’274 at claims 1-4, 17) and in methods of treating gram-positive bacterial infections in subjects (see, e.g., WO’274 at claims 1-4, 17-22, 27-28).  Furthermore, WO’274 explicitly identifies gram-positive bacteria typically treated using daptomycin (see, e.g., WO’274 at 1 at § Field of the Invention and § Background), and therefore an artisan would be motivated to utilize the claimed daptomycin variants to specifically treat such bacteria, including VRE, MRSA, coagulase-negative staphylococci, and penicillin-resistant Streptococcus pneumoniae (see id.).  
	The prior art differs from the instant claims as follows: WO’274 does not explicitly reduce to practice and test any compound within the subgenus of daptomycin variants, wherein instant position R is a substituted alkenyl and alkynyl moieties or wherein instant R12 is a modified Kyn residue having an amino group of -N(R”’)(R””), wherein each of R”’ and R”” are independently selected from alkyl, cycloalkyl, carboalkoxy, heterocyclyl, aryl, heteroaryl and sulfonyl.
	However, a determination of prima facie obviousness does not require that a prior art reference explicitly reduce to practice every member of a subgenus to render members of the subgenus obvious.  Here, as noted above, an artisan reviewing the daptomycin arts would readily appreciate that WO’274 provides a literal disclosure of a genus informing artisans that both the Kyn moiety and the lipid moiety of daptomycin could be varied, in specific ways, while retaining predicted and expected functionality.  More specifically, an artisan would readily appreciate that WO’274 provides blazemarks in the form of literal disclosures to alter the original compound of daptomycin in specific ways at specific portions of the daptomycin structure.  Furthermore, the art directs artisans to embodiments wherein the lipid moiety of “R” may be varied to include substituted alkenyl and alkynyl moieties, and wherein the amino substituents of R”’ and R”” the naturally-present Kyn residue (i.e., wherein R19 is “amino”) could be modified such that it included at least one non-hydrogen moiety selected from “alkyl, cycloalkyl, carboalkoxy, heterocyclyl, aryl, heteroaryl and sulfonyl” (see, e.g., WO’274 at 2 at § Summary of the Invention to 6 at bottom, 7 at § Definitions to 8 at 1st partial ¶, 18, 23, 84, claims 1-5, 10-11, 17-24, description of R19), and an artisan would have a reasonable expectation that such compounds were fully enabled and useful in the manner explicitly disclosed and claimed.  Absent evidence to the contrary, such modifications would have been reasonably expected to be functional equivalents with daptomycin “at the time of the invention”. Accordingly, such compounds were within the public domain circa 2001, and it is neither surprising nor unexpected that any species within the prior art genus of daptomycin variations would exhibit the properties of daptomycin and be usable for the exact applications and methods taught by the prior art--which is the expected result “at the time of the invention”.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons:  The claimed invention is the combination of prior art elements (i.e., known daptomycin variants, that vary at known positions, using known moieties) according to known methods of forming daptomycin variants that differ at the lipid and Kyn positions as taught by WO’274, in order to yield predictable results, namely daptomycin variants suitable for use in the treatment of gram-positive bacterial infections exactly as taught and suggested by WO’274 (see, e.g., MPEP §§ 2143(I)(A), (G)). Furthermore, WO’274 provides an express teaching, suggestion, and motivation to make and use such daptomycin variants in order to treat bacterial infections (see, e.g., MPEP §§ 2143(I)(G)).
Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)), including all daptomycin variants that differ at the lipid and Kyn positions as taught by WO’274.  Furthermore, it is well-within the ordinary skill in the art to make such prior art compounds, and to utilize such compounds for the exact purpose taught and disclosed in the prior art (i.e., treatment of gram-positive bacteria).  All species within the prior art genus are presumed fully enabled absent objective evidence to the contrary.  To date, no evidence of unexpected results or inoperability pertinent to such compounds has been identified on record.
Accordingly, it cannot be said to be novel or non-obvious to claim a prior art subgenus based on the modifications of a known compound (i.e., daptomycin), in a known manner, at known positions, wherein the prior art explicitly teaches the expected and predicted results, and the no unexpected results have been set forth on record applicable to such compounds.
Accordingly, claims 1-2, 5, 48-49, 52-56, and 59 are rejected.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

[Rejection 14]
Claims 1-2,5, 7, 47-49, 52-56, and 59 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,647,746 (issued May 12, 2020). Although the claims at issue are not identical, they are not patentably distinct from each other.
	Claim Interpretation: The applicable claim interpretation is set forth above in a separate section entitled “Claim Interpretation”, and that discussion is incorporated into the instant rejection. Additional claim interpretations are set forth below.
	US’746 substantially overlaps in scope with the instantly pending claim.  Specifically, US’746 at claims 1-3 and 13 claim structures and/or species of daptomycin variants that fall within the scope of at least instant claims 1, 47-48, and 59 (compare instant claims 1, 47-48, and 49 with US’746 at claims 1-3 and 13).  All compounds of US’746 comprise a substituted aryl, namely the Kyn at instant position R12 relative to daptomycin, which reads upon instant claim 47 at least with respect to instant Compound 1 (i.e., methylated at Kyn residue).  Furthermore, the scope of instant claims 48-49 and 52-56 is understood to overlap in scope with claims 4-12 of US’746.
	Accordingly, although the claims at issue are not identical, they are not patentably distinct from each other.  Therefore, claims 1-2,5, 7, 47-49, 52-56, and 59 are rejected.



Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are substantially rendered moot in view of the new or revised grounds of rejection as set forth above.  Remaining arguments pertinent to the new or revised rejections are addressed below. 
Examiner notes that the Examiner’s prior response in the Action mailed 8/10/2022 remains pertinent and is fully incorporated into the instant response (see, e.g., Action mailed 8/10/202 at pages 18-27).
Response to Priority Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. Applicant traverses the Denial of Priority at page 42 of the Reply filed 6/15/2022, with a single sentence, namely “Applicant traverses this rejection for at least the reason that the instant claims can be recognized in the disclosure of the U.S.S.N. 15/093,950 application” (see, e.g., Reply filed 6/15/2022 at 42 at 1st and 2nd full ¶¶).  This argument amounts to conjecture unsupported by objective evidence or adequate explanation regarding the lack of disclosure pertaining to at least Compound 7 in App’950.  Accordingly, the arguments have been fully considered, but not found persuasive because they fail to address the merits of the Denial of Priority.
Arguments Regarding 35 USC 112(a), Written Description
Applicant traverses the previous rejection under 35 USC 112(a) at pages 42 to 53 (see, e.g., Reply filed 6/15/2022 at page 42 at 3rd full ¶ to 53 at 2nd ¶).
Applicant alleges that Written Description does not require reduction to practice (see, e.g., Reply filed 6/15/2022 at 43 at 1st partial ¶).  This is neither disputed nor dispositive of written description, because reduction to practice is a single factor considered from among multiple factors.
At pages 43-51, it is the Examiner’s understanding that Applicant is attempting to direct the Examiner to piecemeal support for each subsection of the claimed genus (see, e.g., Reply filed 6/15/2022 at 43 at § Claim 1(i) to 51 at 2nd ¶).  These arguments have been fully considered but not found persuasive for reasons set forth in the revised written description rejection set forth above.  Specifically, claims 1 and 59 now recite novel combinations of limitations that were not actually literally, implicitly, or inherently disclosed in the originally filed disclosure.  The test for written description is not whether or not an artisan can retroactively “carve” out a genus by selectively picking some limitations while selectively ignoring other limitations (see, e.g., Purdue Pharma L.P. v. Faulding Inc., 230 F.3d 1320, 1328, 56 USPQ2d 1481, 1487 (Fed. Cir. 2000), stating that "[t]here is therefore no force to Purdue’s argument that the written description requirement was satisfied because the disclosure revealed a broad invention from which the [later-filed] claims carved out a patentable portion").  Here, it is the Examiner’s position that Applicant is confusing the written description requirement for obviousness.  Obviousness is not the test for written description support:
[A]n applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention" (see, e.g., Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398, emphasis added).
Here, the amended claims are not directed to species, but to subgenera that were literally absent from the originally filed disclosure.  
The closest supporting disclosures appear at Compounds 1-7 and at Formula (V) (see, e.g., Spec. filed 12/14/2018 at 34), Formula (VII) (see, e.g., Spec. filed 12/14/2018 at 42), and Formula (VIII) (see, e.g., Spec. filed 12/14/2018 at 43).  However, these disclosures differ from instant claims 1 and 59 because none of these species or subgenera are synonymous or equivalent in scope to the genus claimed.  Specifically, 
Formula (V) (see, e.g., Spec. filed 12/14/2018 at 34) simultaneously limits the scope of each of R2, R3, R6, R7, R8, R9, R10, R11, and partially defines R12 (see id); 
Formula (VII) (see, e.g., Spec. filed 12/14/2018 at 42) simultaneously limits the scope of each of R2, R3, R6, R7, R8, R9, R10, R11, R12 and partially defines both R1 and R4 (see id); and 
Formula (VIII) (see, e.g., Spec. filed 12/14/2018 at 43) simultaneously limits the scope of each of all positions other than R (see id).
Compounds 1-7 are wholly invariant with respect to R2, R3, R4, R5, R6, R7, R8, R9, R10, R11, and the substructure of Kyn at R12.
Accordingly, such largely invariant structures do not provide guidance, blazemarks, or otherwise evidence possession of literally undisclosed subgenera cobbled together only by selectively picking and choosing, in a piecemeal fashion, only some particular feature of such genera while selectively ignoring other “unwanted” features of the various subgenera.  MPEP § 2163(II)(A)(3)(b) identifies that when an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation" (see, e.g., Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998); see also In re Wright, 866 F.2d 422, 425, 9 USPQ2d 1649, 1651 (Fed. Cir. 1989)).  Here, the basic question is simply why would an artisan selectively pick some features of Compounds 1-7, Formula (V), Formula (VII), and Formula (VIII), while selectively ignoring others in the absence of any specific guidance to do so?  Accordingly, a person of ordinary skill in the art would not have reasonably understood, at the time the patent application was filed, that the “description requires that limitation”.  For example, why would an artisan conclude that the “description requires” the limitation at claim 1(iv)(b) (or claim 59(iv)(b)) and also simultaneously conclude that all other invariant positions present in Compounds 1-7, Formula (V), Formula (VII), and Formula (VIII) could be selectively ignored?  No guidance or blazemarks on record suggests any genus equivalent or synonymous in scope as instant claim 1 or 59 considered as a whole.
	Examiner notes that Applicant argues that that original claim 5 and compound 2 provide implicit support for a genus that excludes compound 2 and fails to recite the particulars now claimed (see, e.g., Reply at 48 at 1st full ¶). This is not credible.  Compound 2 implies (literally, inherently, and implicitly) Compound 2 exactly as Compound 2 is disclosed.  It is a species, not a subgenus.  Therefore, Compound 2 does not imply a subgenus of arbitrary size that may arbitrarily vary at positions R2, R3, R6, R7, R8, R9, R10, R11, etc.  Nothing in original claim 5 was necessarily limited to Compound 2, and therefore it is unclear why an artisan would reach the conclusion proffered by Applicant.   Here, Applicant has retroactively created a wholly novel subgenus that excludes any species that were actually reduced to practice and zero guidance exists to reach such subgenus.  The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does "little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). The courts have stated that “merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus” (see, e.g., AbbVie v. Janssen, 111 USPQ2d 1780 (Fed. Cir. 2014) at 1789).  Although the MPEP does not define what constitutes a sufficient number of representative species, the Courts have indicated that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618. Similarly, the disclosure of zero species that actually read upon the novel genus of claim 1(iv)(a) cannot be reasonably said to describe the claimed genus.
	Applicant attempts to justify the requirement at claim 1(iv)(b) regarding a D-stereocenter to which R2 is bonded by directing the Examiner to Compound 3 (see, e.g., Reply filed 6/15/2022 at 49-50).  This is not credible and the explanation is insufficient to satisfy the requirements under 35 USC 112(a) because Applicant has essentially “carved” out a selective piece within a single species and attempted to transform that piece into a subgenus comprising trillions of various species differing at numerous positions such as R3, R6, R7, R8, R9, R10, R11, etc.  However, the species of Compound 3 is invariant at all such positions, and Applicant fails to explain why an artisan would selectively pick the stereochemistry of R2 while selectively ignoring all other limitations implied by compound 3 (i.e., all other invariant positions).  This situation is addressed in In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  A species is not a subgenus.  A species does not provide written description support for a subgenus that does not literally appear on record.  Such rationales are not persuasive in the absence of any explanation of why an artisan would reasonably select that particular, isolated portion of a single species and then convert it mentally into a subgenus comprising >>trillions of species in view of the originally filed disclosure.  The Examiner’s position applies to all similar arguments raised by Applicant, wherein Applicant attempts to retroactively create novel subgenera in view of a species and a much larger genus.  These arguments amount to an allegation that the subgenera is “obvious”, but as noted above, obviousness is not the test for written description support.
	Applicant attempts to rely upon a disclaimer (see, e.g., Reply filed 6/15/2022 at 52-53).  It is the Examiner’s position that this attempt to circumvent the applicable case law is ineffective. The case law and guidelines set forth in the MPEP cannot be overcome by a proviso that does not actually do more than “merely draw[] a fence around a perceived genus” because such description “is not a description of the genus” See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984).  To conclude otherwise would be tantamount to dismissing the entire requirement under 35 USC 112(a) altogether.
	Accordingly, all arguments applicable to the revised rejection above have been fully considered but not found persuasive.
Arguments Regarding 35 USC 102(b), WO’147
	Applicant addresses WO’147 at page 54 of the Reply (see, e.g., Reply filed 6/15/2022 at 54 at § 2).  
The amendments did not overcome the full teachings of the reference.  As a courtesy to the Applicant and in pursuit of compact prosecution, Examiner has identified at least one additional compound taught by the reference that anticipates the instant claims.  A revised rejection appears above.
Arguments Regarding 35 USC 102(b), US’475
	Applicant addresses US’475 at page 54 of the Reply (see, e.g., Reply filed 6/15/2022 at 54 at § 3).  The rejection is maintained as revised above because the pending claims continue to read upon at least Compound 11.  Notably, the limitation requiring “a D-chiral center at R2” is limited only to the single exception set forth at claim 1(iv)(b) (i.e., “2-naphthylmethyl” as indicated by the “wherein” statement).  Compound 11 of US’475 recites a “1-naphthylmethyl” rather than 2-naphthylmethyl, and therefore is not excluded by the amended proviso.  Accordingly, the rejection is maintained as revised above.
Arguments Regarding 35 USC 102(b), US’487
	Applicant addresses US’487 at page 55 of the Reply (see, e.g., Reply filed 6/15/2022 at 54 at § 6). The Applicant alleges that Abbot does not anticipate amended claim 1(iii) because “Abbot does not disclose the compounds specified by amended claim 1(iii)” (see id).  However, a portion of the rejection continues to read upon amended claim 1 at claim 1(i).  Specifically, Applicant did not address the teachings set forth in the Action mailed 12/16/2021 at page 40 at final ¶ to page 42 at 1st partial ¶, which directly discussed the subgenus of compounds wherein R could be C5-C19-alkenoyl, or to portions of the narrow genus wherein “R” is exemplified by a limited number of moieties, including wherein R is an alkenyl moiety and R”’’/R”” are moieties other than hydrogen (see, e.g., US’487 at col 13 at line 14 to col 13 at line 60, noting formula shown at col 14 at “(e)” at lines 54-60).  Accordingly, a revised rejection under 35 USC 103 has been set forth above.
Arguments Regarding 35 USC 103(b), WO’274 (“Hill”)
Applicant addresses the rejection at pages 56-61 of the Reply (see, e.g., Reply filed 6/15/2022 at 56 at 1st ¶ to 61 at 1st full ¶). A revised rejection has been placed on record above, and arguments applicable to the revised rejection are addressed below.
It is the Examiner’s understanding that Applicant is alleging that the Examiner’s conclusions regarding the expected and predicted results in view of WO’274 are “predicated primarily on the conclusion that Hill is presumed fully enabled” (see, e.g., Reply filed 6/15/2022 at 57 at 2nd full ¶; see also id. at 58-59 at bridging ¶).  This is neither disputed nor dispositive of obviousness.  Per MPEP § 2121(I) prior art is presumed enabled and operable, and the burden to refute operability is on applicant.
It is the Examiner’s understanding that Applicant is alleging that “[t]hese conclusions are false”, wherein “conclusions” is understood to refer to predictability and operability per MPEP § 2121(I) (see, e.g., Reply filed 6/15/2022 at 57 at 2nd full ¶ to 58 at 1st partial ¶, 58-59 at bridging ¶, 59-60 at bridging ¶).  Applicant conflates two different issues.  
The first issue is “did the Examiner establish prima facie obviousness?”.  This issue is analyzed in view of the prior art “at the time the invention was made” (see, e.g., MPEP 2143.02(III)).  Therefore, if Applicant means to allege that the Examiner did not establish a prima facie case of obviousness based upon post-filed data that was either not in existence or otherwise not publicly available “at the time the invention was made”, this this is not persuasive because it does not reflect US patent law.   It is the Examiner’s position that a prima facie case of obviousness has been established based upon the explicitly recited rationales set forth above in the revised rejection.
The separate and second issue is “do secondary considerations exist sufficient to rebut prima facie obviousness?” (see, e.g., MPEP § 716.01(b), 716.02, 2145).  Although Applicant references three previous declarations (see, e.g., Reply filed 6/15/2022 at 57-58 at bridging ¶), Applicant fails to identify how any of these declarations pertain to the subgenus at issue in the revised rejection.  The “First” and “Second” Declarations pertained to instant Compound 1, which was previously allowed and is not at issue in the instant rejection.  The “Third” Declaration pertained to Compound 1, the anilide derivative of Muangsiri, and the prior art of WO’274.  The “Second” and “Third” declarations were fully considered but not found persuasive for the reasons set forth in the Final mailed 5/17/2021 (see, e.g., Final mailed 5/17/2021 at pages 63-68), which is incorporated herein. 
Accordingly, the Examiner’s conclusions are not “false” as asserted by the Applicant (see, e.g., Reply filed 6/15/2022 at 57 at 2nd full ¶ to 58 at 1st partial ¶), but rather represent the standards of prosecution wherein (i) prior art is presumed fully enabled and Applicant has the burden to rebut that presumption (see, e.g., MPEP § 2121(I)), and (ii) wherein such determinations necessary to satisfy the Examiner’s burden of establishing prima facie obviousness are made “at the time the invention was made” instead of in view of post-filed evidence (see, e.g., MPEP 2143.02(III)).
	It is the Examiner’s understanding that Applicant is alleging that 
The Declarations evidence the unexpectedly improved properties of a daptomycin analogue having a modification at the Kyn residue (R12) encompassed by the instant claims.
(see, e.g., Reply filed 6/15/2022 at 58 at 1st partial ¶)
Examiner notes that unexpected results were only established for Compound 1.  This is neither disputed nor dispositive of obviousness because, to date, no evidence that such results could be extended to any other species encompassed by the pending claim scope has been set forth on record (see, e.g., MPEP § 716.02(d)).  
A pertinent question is simply “Can ‘unexpected’ results pertaining to Compound 1 reasonably be extended to all other members of the instantly claimed genus?”  In view of the evidence of record set forth here, Compound 1 cannot, in good faith, be credibly said to be representative of the pending claim scope as required by MPEP § 716.02(d).  A named inventor has publicly acknowledged facts supporting the conclusion that instant Compound 1 is highly distinguishable from other compounds presently claimed.  Specifically, Xuechen Li published a paper6, wherein they were the sole author, wherein the paper directly pertained to embodiments of cyclic lipopeptides currently under examination, and wherein the inventor wrote:
Overall, we have synthesized more than 100 [daptomycin] analogues and established a very comprehensive structure–activity relationship (Figure 3). Indeed, almost all of them were inactive or less active than daptomycin.
(see, e.g., Li2022 at 31 at col I, emphasis added)7
In addition, Li2022 confirms the prior art concerns regarding the “DXDG motif” noted above by acknowledging that the “[h]ighly conserved DXDG motif [is] not amendable”, as well as identifying other “crucial” structures (see, e.g., Li2022 at Figure 3), which are not presently required in the pending genera.  Li2022 continues
Nevertheless, we indeed obtained few analogues with better antibacterial activity than daptomycin. Methylation at Gly, Trp, and Kyn could improve the antibacterial activity. In particular, the one with methyl group at the Kyn residue, termed kynomycin (2, Figure 4), was selected for further studies
(see, e.g., Li2022 at 31 at col I, emphasis added).
Kynomycin is shown at Figure 4 and is identical to instant Compound 1 (compare instant Compound 1 with Li2022 at Fig. 4 on 32).  Therefore, any arguments premised upon the assumption that results of the lead compound of Compound 1 could be reasonably extended to a genus comprising numerous presumably inoperable embodiments (e.g., those lacking a “DXDG motif”) or to any other embodiments are not persuasive because “almost all of them were inactive or less active than daptomycin” (see, e.g., Li2022 at 31 at col I).  Therefore, arguments premised upon arguments alleging or suggesting that Compound 1 is representative of the instant claim scope is not persuasive in view of an inventor’s own statements.  Such arguments suggestions were known to lack credibility to at least one named inventor circa 2021, Therefore, all assertions of unexpected results commensurate in scope with the pending claims in view of past Declarations are not persuasive for reasons of record, and because Compound 1 is not representative of the pending claim scope (see, e.g., MPEP § 716.02, 716.02(d); see Reply filed 6/15/2022 at 58 to 59 at 2nd full ¶).
	It is the Examiner’s understanding that Applicant alleges that “Hill’s own data undermines the Examiner’s position” (see, e.g., Reply filed 6/15/2022 at 58 at final ¶, 59 at 1st and 2nd full ¶¶).  This is incorrect.  Applicant is directed to MPEP § 2121(I)-(III) and § 2121.01(II), which explains presumptions, burdens, and the impact of efficacy on prior art enablement during prosecution of US patent applications.  Here, “Hill’s own data” is (A) limited to few bacterial species, and (B) presumed to pertain to efficacy, which “is not a requirement for prior art enablement” (see, e.g., MPEP § 2121(III)).  Furthermore, Applicant appears to limit the Hill disclosure only to the explicitly disclosed embodiments, but the teachings of Hill are not limited to the explicitly tested embodiments (see, e.g., MPEP §§ 2123(I)-(II); note that attempting to limit art to only embodiments reduced to practice is improper, and that applying such a high burden to the instant application would limit the genus of >>trillions of compounds to only the seven highly similar compounds actually reduced to practice).  Therefore, statements that some embodiments were active but to a decreased degree relative to daptomycin in the exemplified data set of Hill (see, e.g., Reply filed 6/15/2022 at 58 at final ¶, 59 at 1st and 2nd full ¶¶), does not overcome obviousness, because the prior art works to some degree exactly as disclosed and suggested by the prior art (see, e.g., MPEP § 2121(I)-(III) and § 2121.01(II)).  If Applicant wishes to distinguish the narrower disclosure of the prior art relative to the instant claims, Applicant may do so by actually establishing unexpected results commensurate in scope with the requirements of MPEP 716.02.  To date, no such evidence has been placed on record.
Furthermore, it is the Examiner’s understanding that Applicant’s argument is premised upon the suggestion that Hill is, at least in part, inoperative (see, e.g., Reply filed 6/15/2022 at 58 at final ¶, 59 at 1st and 2nd full ¶¶).  This is not persuasive because the genus of Hill overlaps in scope with the claimed genus.  The court has long agreed that “where the affidavit or declaration presented asserts that the reference relied upon is inoperative, the claims represented by applicant must distinguish from the alleged inoperative reference disclosure; otherwise the matter is of no concern” (see, e.g., In re Crecelius, 1937 C.D. 112, 24 CCPA 718, 86 F.2d 399; In re Perrine, 1940 C.D. 465, 27 CCPA 1127, 111 F.2d 177; In re Crosby, 1947 C.D. 35, 71 USPQ 73, 34 CCPA 701).  The court explained that
[I]f the Nock composition is inoperative, and the claims here under consideration are so broad as to read upon Nock, the said claims would also be faulty for the same reason.
Furthermore, as well stated by the examiner, "* * * it is elementary that the claims must distinguish from the references even if they are inoperative."
In re Crecelius, 86 F.2d 399, 402 (C.C.P.A. 1936)
Similarly, if Applicant means to suggest Hill is inoperative, then the instant “claims would also be faulty for the same reason”, therefore, such arguments are generally not persuasive because “it is elementary that the claims must distinguish from the references even if they are inoperative” (id).  Therefore, any suggestion of inoperability in the absence of supporting evidence or amendments to the claim removing the overlapping matter is not persuasive. 
	It is the Examiner’s understanding that Applicant is attempting allege that the embodiments of Hill do not exhibit “improved activity compared to [daptomycin]” (see, e.g., Reply filed 6/15/2022 at 58 at final ¶, 59 at 1st and 2nd full ¶¶, 59-60 at bridging ¶).  “Improved activity relative to [daptomycin]” is not a claim limitation set forth at any pending claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  If Applicant means to allege that many of the Hill embodiments are not as active as daptomycin, this is moot, because the instant claims do not require activity higher than daptomycin.  If Applicant is attempting to allege that the entire genus presently claimed exhibits “unexpected” results relative to Hill, Examiner notes that no such supporting evidence is currently of record.  As noted above, Li2022 provides strong evidence suggesting that “almost all” of the presently claimed compounds are “inactive or less active than daptomycin” (see, e.g., Li2022 at 31 at col I, emphasis added), and that Compound 1 cannot be credibly considered “representative” of the full scope of the pending claims.  Accordingly, arguments pertaining to the level of activity of prior art embodiments have been fully considered but not found persuasive in the absence of a showing of unexpected results commensurate in scope with the requirements of MPEP § 716.02.
At page 60, Applicant alleges that Examiner should have considered Ex Parte Parks (Appeal 2019-006050).  As explained in the interview, “2019-006050” did not result in discovery of the case at the database https://developer.uspto.gov/ptab-web/#/search/decisions.  Applicant has now identified the Application number (US 14/913,132) which has enabled the Examiner to search, find, and analyze the decision. The unpublished opinion has now been fully considered, but does not appear relevant to the instant case or instant rejection, which is not premised upon a lead compound analysis or the specific facts of that case.  Therefore, such arguments (see, e.g., Reply filed 6/15/2022 at 60 at 1st full ¶ to 61 at 1st partial ¶) have been fully considered but not found germane to the rejection set forth above under the rationales of MPEP §§ 2143(I)(A), (G) rather than a lead compound analysis.  Applicant is directed to MPEP § 2143(I), which explains that a “lead compound” analysis is not required to establish obviousness. 
In sum, all applicable arguments pertinent to WO’274 were fully considered but not found persuasive. Here, no evidence of unexpected results have been placed on record, and nothing more than the predicted and expected results taught by the prior art have been established on record for the embodiments at issue. a holding of obviousness in the instant case is consistent with the Supreme Court, which has stated that 
"[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 , 417 , 127 S. Ct. 1727 , 167 L. Ed. 2d 705 (2007) (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273 , 282 , 96 S. Ct. 1532 , 47 L. Ed. 2d 784 (1976)).
Here, no new information regarding the embodiments at issue and taught by WO’274 was provided to the public in the instant disclosure that was not already in the public domain.  Zero unexpected results have been established commensurate in scope with the claims.  Therefore, the rejection is maintained as revised above.
Arguments Regarding 35 USC 103(b), WO’147 (“Jung”) in view of US’475 (Leese)
Applicant addresses the rejection at pages 61-64 of the Reply (see, e.g., Reply filed 6/15/2022 at 61 at bottom to 64 at 1st full ¶). A revised rejection has been placed on record above, and arguments applicable to the revised rejection are addressed below.
The applicable arguments regarding Jung in view of Leese were fully considered, addressed, and found not persuasive for the reasons set forth in the Action mailed 08/10/2022 (see, e.g., Action mailed 8/10/2022 at 18-27).  The Examiner’s prior response is incorporated herein and not repeated.
Therefore, the rejection is maintained as revised above.
Conclusion
All arguments set forth in the Reply filed 6/15/2022 and applicable to the revised rejections have been fully considered but not found persuasive for at least the reasons set forth above.  Therefore, the claims remain rejected, and no claim reading upon the non-elected species of Compound 3 is allowable.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2015/0126707A1 (cited in IDS filed 8/15/2019 as Cite No. 18; cited in previous action) claims a narrow genus of daptomycin analogues having the structure shown at claim 22, wherein X is either O or S; R is H or C1-C4 alkyl; R’ is C6 to C24 saturated or unsaturated hydrocarbon, and wherein the analogue contains 1-4 amino acid substitutions at positions other than serine and kynurenine (see, e.g., US’707 at claim 22):

    PNG
    media_image12.png
    657
    1045
    media_image12.png
    Greyscale

Exemplified fatty acid moieties are disclosed at ¶¶[0014] and [0021].  Guidance to modify the terminal arm of daptomycin including at least the Trp residue is set forth at ¶[0021], where the guidance suggests that “any amino acids” could be “substituted for the Trp or Asn” (see, e.g., US’707 at ¶¶[0014], [0021], claim 22).
Lohani et al.. (α‑Azido Acids in Solid-Phase Peptide Synthesis: Compatibility with Fmoc Chemistry and an Alternative Approach to the Solid Phase Synthesis of Daptomycin Analogs, J. Org. Chem., vol. 81:2624-2628 (March 3, 2016); hereafter “Lohani”; cited in previous action) teaches and discloses modified Daptomycins at Figure 1 on page 2625, wherein kynurenine is modified (relative to instant positions R”’ and R””) with Boc and a -CHO moiety (see, e.g., Lohani at Fig. 1 on 2625).  Lohani identifies that daptomycin and daptomycin variants are art-recognized antibiotics that are “used clinically for treating serious infections caused by Gram-positive bacteria” (see, e.g., Lohani at 2624 at col I at 1st full ¶).
Muangsiri et al. (The protein-binding and drug release properties of macromolecular conjugates containing daptomycin and dextran, International Journal of Pharmaceutics, vol. 315: 30–43 (March 2006); hereafter “Muangsiri2006”; cited in previous action) teaches an anilide derivative of daptomycin (see, e.g., Muangsiri2006 at Fig. 1 on 31 and Fig. 11 on page 40; see also Muangsiri2006 at Table 3 on 39, 35 at §§ 2.5).
	WO2015/172047 (Hecker et al.; Nov. 12, 2015; cited in previous action) discloses daptomycin analogues modified at the fatty acid tail moiety (i.e., R in the instant application), including alkenyl and aryl substituted modifications, such as: 

    PNG
    media_image13.png
    281
    432
    media_image13.png
    Greyscale

(see, e.g., claims 7 and 16 at page 49, passim; CAS No. 1821401-41-5).  Accordingly, an artisan would reasonably select a lead compound from WO’047 for further modification at another position taught in the prior art.
	WO2010/075215 (Li et al.; July 1, 2010; cited in Action mailed 11/17/2020) discloses daptomycin analogues modified at the fatty acid tail moiety (i.e., R in the instant application), including alkenyl and aryl substituted modifications (see, e.g., WO’215 at ¶¶[007], [048]-[049], Table I, [051] and Table II, [052] and Table III, [053] and Table IV) such as: 

    PNG
    media_image14.png
    226
    471
    media_image14.png
    Greyscale

(see, e.g., id. at ¶[0123]; see also claim 1-26).
US 5,912,226 (Jun. 15, 1999; Baker et al.) discloses daptomycin variants having modified lipids while simultaneously having modified Kyn residues (see, e.g., US’226 at cols 1-4).

Allowable Subject Matter
Claims 43-46 and 58 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner Comment
	Examiner notes that limiting the claimed genera to Formula VII (Spec. filed 12/14/2018 at 42) would overcome the instant rejections under 35 USC 112(a), the rejections directed to Compound 3, and also the Improper Markush rejection.  
However, Applicant is advised that full examination of this particular genus has not been completed at this time because Examination has not yet been extended to this genus or beyond the non-elected species of Compound 3, as explained above.

Conclusion
	No claims are allowed.  Claims 43-46 and 58 are directed to allowable subject matter.  This action is non-Final.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also Baltz et al. (J. Ind. Microbiol. Biotechnol., Vol. 33:66-74 (2006); hereafter “Baltz2006”; cited in previous action) at 66 at col I and Figure 1 on 67, showing that Daptomycin and A21978C1-3 differ only at the lipid position, referred to by the instant Application as “R”.
        2 Baltz et al., Natural products to drugs: daptomycin and related lipopeptide antibiotics, Nat. Prod. Rep., vol. 22:717-741 (2005); hereafter “Baltz2005”; cited in Action mailed 11/17/2020; see also rejection at pages 27-29 in Action mailed 5/17/2021.
        3 Examiner notes that Li2022 was known to a named inventor, was material to patentability under 35 USC 112(a), but was not placed on record in an IDS by the Applicants. Examiner further notes that claim sets encompassing subject matter understood to not be enabled in view of Li2022 were filed to the Office on 6/15/2022.
        4 See, e.g. Novozymes A/S v. DuPont Nutrition Biosciences APS, 723 F.3d 1336, 1349 (Fed. Cir. 2013), explaining that the written description analysis requires “[t]aking each claim . . . as an integrated whole rather than as a collection of independent limitations”.
        5 Examiner notes that the variability of the prior art genus with respect to instant R5, which is represented by “R1” in WO’274, is currently moot because the full variability taught by WO’274 is wholly encompassed by instant claims 1 and 59.  Therefore, WO’274 discloses a narrower claim scope with respect to instant R5.  
        6 Li, Long Journey on Daptomycin, Synlett, vol. 33:27-33 (online Oct. 26, 2021); hereafter “Li2022”).
        7 Examiner notes that Li2022 was known to a named inventor, was material to patentability under 35 USC 112(a), but was not placed on record in an IDS by the Applicants. Examiner further notes that claim sets fully encompassing subject matter understood to not be enabled in view of Li2022 were filed to the Office on 6/15/2022.